           Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 1 of 60 Page ID #:5


                   1   LATHAM & WATKINS LLP
                       Peter A. Wald (Bar No. 85705)
                   2    peter.wald@lw.com
                       Gavin M. Masuda (Bar No. 260480)
                   3    gavin.masuda@lw.com
                       Nicole C. Valco (Bar No. 258506)
                   4    nicole.valco@lw.com
                       Eric Chen (Bar No. 287046)
                   5    eric.chen@lw.com
                       505 Montgomery Street, Suite 2000
                   6   San Francisco, California 94111
                       Telephone: (415) 391-0600
                   7   Facsimile: (415) 395-8095
                   8   Attorneys for Defendant Deloitte & Touche LLP
                   9
                                             UNITED STATES DISTRICT COURT
              10
                                           CENTRAL DISTRICT OF CALIFORNIA
              11
              12
                       LAWRENCE P. CIUFFITELLI, for              CASE NO. 2:19-mc-00034
              13       himself and as Trustee of
                       CIUFFITELLI REVOCABLE TRUST,
              14       et al.,                                   JOINT STIPULATION REGARDING
              15                       Plaintiffs,               DEFENDANT DELOITTE &
                             v.                                  TOUCHE LLP’S MOTION TO
              16                                                 COMPEL NON-PARTY
                       DELOITTE & TOUCHE LLP;                    CLIFTONLARSONALLEN WEALTH
              17       EISNERAMPER LLP; SIDLEY                   ADVISORS, LLC
                       AUSTIN LLP; TONKON TORP LLP;
              18       TD AMERITRADE, INC.;                      Judge:
                       INTEGRITY BANK & TRUST; and               Date:
              19       DUFF & PHELPS, LLC,                       Time:
                                                                 Place:
              20                       Defendants
              21       Underlying Case: Ciuffitelli, et al. v.
                       Deloitte & Touche LLP, et al. 3:16-cv-
              22       00580-AC (D. Or.)
              23
              24
              25
              26
              27
              28
                                                                    JOINT STIPULATION RE DELOITTE & TOUCHE
ATTORNEYS AT LAW
  LOS AN GE LES
                                                                                    LLP’S MOTION TO COMPEL
           Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 2 of 60 Page ID #:6


                   1                                     TABLE OF CONTENTS
                   2                                                                                                                 Page
                   3 I.    INTRODUCTORY STATEMENTS ............................................................. 1
                   4       A.     Deloitte’s Introductory Statement ........................................................ 1
                   5       B.     CliftonLarsonAllen Wealth Advisors’ Introductory
                   6              Statement .............................................................................................. 4

                   7 II.   DELOITTE’S STATEMENT OF FACTS..................................................... 6

                   8       A.     Plaintiffs’ Claims Under the Oregon Securities Laws ......................... 6

                   9       B.     Deloitte’s Subpoena Duces Tecum And CLAWA’s
                                  Responses ............................................................................................. 8
              10
                           C.     CLAWA’s Objections and Initial Production.................................... 17
              11
                           D.     CLAWA’s Failure to Comply With Its Agreement To
              12                  Produce “Class Certification-Related Information” And
                                  Deloitte’s Proposed Compromise, Which CLAWA
              13                  Rejected .............................................................................................. 18
              14 III.      CLAWA’S STATEMENT OF FACTS ....................................................... 20
              15           A.     Procedural History of the Underlying Litigation,
                                  Including Plaintiff’s Broad Definition of the Proposed
              16                  “Class,” Denial of Deloitte and other Defendants’
              17                  Motions to Dismiss and Motions for Protective Orders or
                                  to Compel Production, and Deloitte’s and Sidley’s
              18                  Pursuit of Claims for Contribution Against Third-Party
                                  Registered Investment Advisors ........................................................ 20
              19
                           B.     Non-party CLAWA’s Receipt of and Good-Faith Efforts
              20                  to Understand, Narrow, and Respond to Deloitte’s Overly
                                  Broad and Improper Subpoena .......................................................... 23
              21
                           C.     Non-party CLAWA’s Timely Service of and Repeated
              22                  Reiteration of Its Objections to Deloitte’s Overly Broad
                                  and Improper Subpoena ..................................................................... 27
              23
                           D.     Deloitte’s Misconstruction of The Scope of That Which
              24                  CLAWA Agreed to Produce and CLAWA’s Response in
              25                  Good-Faith Agreeing to Engage in Further Review to
                                  Determine if It Possessed Additional Potentially Relevant
              26                  Documents ......................................................................................... 28
              27           E.     CLAWA’s Good-Faith Efforts to Confer with Deloitte
                                  After Being Blindsided Upon Learning that Deloitte Was
              28                  Pursuing Contribution Claims Against Other Third-Party
                                                                                     JOINT STIPULATION RE DELOITTE & TOUCHE
ATTORNEYS AT LAW
  LOS AN GE LES                                                               i                      LLP’S MOTION TO COMPEL
           Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 3 of 60 Page ID #:7


                   1                  Registered Investment Advisors ........................................................ 29
                   2         F.       Deloitte’s Initiation of Motion Practice Without A Meet
                                      and Confer, Continued Refusal to Stipulate to the Filing
                   3                  of this Matter in the District of Oregon and Insistence on
                                      Full Compliance with All Outstanding Document
                   4                  Requests, Reneging on Previous Negotiations .................................. 32
                   5         G.       CLAWA’s Re-Assessment of the Burdens of Full
                   6                  Compliance with the Subpoena, Which Deloitte Through
                                      This Motion Now Seeks..................................................................... 33
                   7
                       IV.   DELOITTE’S POSITION ............................................................................ 34
                   8
                             A.       The Subpoena Seeks Relevant Information And Is
                   9                  Reasonably Calculated To Lead To The Discovery Of
                                      Admissible Evidence ......................................................................... 34
              10
                                      1.       The Requested Documents Are Relevant to
              11                               Plaintiffs’ Claims Of “Seller Liability” And
                                               “Nonseller Liability” ............................................................... 35
              12
                                      2.       The Requested Documents Are Relevant To Class
              13                               Certification ............................................................................. 36
              14             B.       CLAWA’s Relevance Objection As To Requests 11-12
                                      and 17-19 Is Meritless ........................................................................ 40
              15
                             C.       CLAWA’s Overbreadth Objection As To Requests 7-10,
              16                      12, And 15 Should Be Rejected ......................................................... 41
              17 V.          CLIFTONLARSONALLEN WEALTH ADVISORS’
                             POSITION .................................................................................................... 41
              18
                             A.       CLAWA Is A Non-Party To This Action And Has
              19                      Already Produced Over 6,100 Pages Of Documents;
              20                      Deloitte Has Failed To Meet Its Burden Under Rule 26 ................... 41

              21             B.       Deloitte Is Improperly Seeking Merits-Based Discovery
                                      Irrelevant to The Existing Claims in The Action And
              22                      Prior To Class Certification ............................................................... 43
              23                      1.       The Oregon Court Wants to Avoid Merits-Related
                                               Rulings in Discovery Motio ns And Has Been
              24                               Keeping A Tight Rein On Discovery Generally
                                               Prior To Class Certification ..................................................... 43
              25
                                      2.       Deloitte’s Merits-Related Relevance Arguments
              26                               Are Insufficient ........................................................................ 45
              27                               a.        Deloitte’s Attempts to Connect CLAWA’s
                                                         Documents to Its Own Potential Liability
              28                                         Stretch Far Beyond the Bounds of
                                                         Relevance or Proportionality......................................... 45
                                                                                        JOINT STIPULATION RE DELOITTE & TOUCHE
ATTORNEYS AT LAW
  LOS AN GE LES                                                                  ii                     LLP’S MOTION TO COMPEL
           Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 4 of 60 Page ID #:8


                   1                    b.       The Oregon Court Has Repeatedly Rejected
                                                 Deloitte’s Arguments That Reliance Is An
                   2                             Element Of The Oregon Securities Laws At
                                                 Issue, Such That Deloitte’s Proposed
                   3                             Discovery Concerning What CLAWA
                                                 Investors Received And Relied Upon Is
                   4                             Improper To Any Issue Or Defense In The
                                                 Case, Let Alone Class Certification .............................. 47
                   5
                                        c.       The Documents CLAWA Has Already
                   6                             Produced Precluded CLAWA Investors
                                                 From Relying Upon Any CLAWA
                   7                             Communications In Making Their
                                                 Investment Decisions in Any Event .............................. 47
                   8
                                        d.       Deloitte’s Recent Confession That It Seeks
                   9                             Merits Discovery To Be Used For Purposes
                                                 Including Possible Contribution Claims
              10                                 Against CLAWA Underscores Its Bad-Faith
                                                 Negotiation Throughout The Subpoena
              11                                 Process And That It Does Not Have
                                                 Adequate Grounds Proportional To The
              12                                 Needs Of The Case To Compel Compliance
                                                 With The Remainder Of Its Requests ........................... 50
              13
                       C.      Deloitte’s Relevance Arguments Based on Class
              14               Certification Issues Also Fail ............................................................. 51
              15       D.      Deloitte’s Requests for Internal Documentation,
                               Including Policies and Procedures And Diligence, Are
              16               Similarly Improper ............................................................................. 53
              17       E.      Deloitte’s Defense Of Requests 7-10, 12, And 15 Is An
              18               Acknowledgment Of Their Overbreadth ........................................... 54

              19 VI.   CONCLUSION ............................................................................................ 55

              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                               JOINT STIPULATION RE DELOITTE & TOUCHE
ATTORNEYS AT LAW
  LOS AN GE LES                                                         iii                    LLP’S MOTION TO COMPEL
           Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 5 of 60 Page ID #:9


                   1         Pursuant to Federal Rule of Civil Procedure 45 and Local Rules 45 and 37-2,
                   2 Deloitte & Touche LLP (“Deloitte”), a defendant in the putative class action
                   3 captioned Ciuffitelli, et al. v. Deloitte & Touche LLP, et al., No. 1:16-cv-00580-
                   4 AC, currently pending before the Honorable John V. Acosta in the U.S. District
                   5 Court for the District of Oregon (the “Oregon Class Action”), and non-party
                   6 CliftonLarsonAllen Wealth Advisors, LLC (“CliftonLarsonAllen Wealth
                   7 Advisors” or “CLAWA”), submit this Joint Stipulation Regarding Deloitte’s
                   8 Motion to Compel CliftonLarsonAllen Wealth Advisors to comply with Deloitte’s
                   9 Subpoena Duces Tecum (the “Subpoena”).
              10             The parties have been unable to resolve their dispute despite their meet-and-
              11 confer efforts. CLAWA’s corporate agent for service of process, C T Corporation
              12 System, is located in Los Angeles, California. Accordingly, compliance with the
              13 Subpoena is required in this judicial district and Deloitte is required to file its
              14 Motion to Compel here. See Fed. R. Civ. P. 45(d)(2)(B)(i). As indicated below,
              15 however, CLAWA consents to transfer of the matter pursuant to Federal Rule of
              16 Civil Procedure 45(f) to the court in the District of Oregon where the underlying
              17 action is pending (the “Oregon Court”), and asked Deloitte to stipulate that all
              18 motions related to the Subpoena be filed in the Oregon Court in the first instance in
              19 the interest of judicial efficiency. Deloitte did not agree to CLAWA’s request, and
              20 to date, even though its consent is not required under Rule 45(f), nonetheless has
              21 not agreed to CLAWA’s request for transfer, which will be filed shortly in the
              22 form of another joint stipulation pursuant to Local Rule 37.
              23 I.          INTRODUCTORY STATEMENTS
              24             A.    Deloitte’s Introductory Statement
              25
                             Deloitte respectfully moves the Court for an order compelling CLAWA to
              26
                       produce all non-privileged documents responsive to Requests for Production
              27
                       (“Requests” or “RFPs”) Nos. 2-19 in Deloitte’s Subpoena issued to CLAWA
              28
                                                                      JOINT STIPULATION RE DELOITTE & TOUCHE
ATTORNEYS AT LAW
  LOS AN GE LES                                                 1                     LLP’S MOTION TO COMPEL
          Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 6 of 60 Page ID #:10


                   1 pursuant to Rule 45. The documents are critical to Deloitte’s defenses that it is not
                   2 liable for materially aiding unlawful sales of securities under the Oregon Securities
                   3 Law, Oregon Revised Statute (“ORS”) 59.115, and to class certification issues in
                   4 the Oregon Class Action.
                   5         CLAWA is a registered investment adviser (“RIA”) based in Minneapolis,
                   6 Minnesota with offices in many other states, including California. CLAWA
                   7 provides comprehensive wealth advisory services to high net worth individuals.
                   8 Certain CLAWA clients purchased securities from Oregon-based Aequitas
                   9 Commercial Finance, LLC and its related entities, including Aequitas Capital
              10 Opportunities Fund, LP (“ACOF”) (collectively, “Aequitas”). In the Oregon Class
              11 Action, the Plaintiffs bring claims on behalf of a putative class of “all persons who
              12 purchased Aequitas securities on or after June 9, 2010.” See Declaration of Gavin
              13 M. Masuda in Support of Joint Stipulation (“Masuda Decl.”) Ex. 1 ¶ 203.
              14 Plaintiffs allege that Aequitas sold these securities by means of false or misleading
              15 statements, and that Deloitte materially aided the unlawful sales because it was
              16 identified to potential investors as Aequitas’s auditor. Masuda Decl. Ex. 1
              17 ¶ 214- 216. Deloitte maintains that it did not “materially aid” any sales of
              18 Aequitas securities.
              19             By contrast, RIAs such as CLAWA played a critical role in Aequitas’s
              20 allegedly unlawful sales because they performed diligence on the Aequitas
              21 securities and recommended them to their clients. CLAWA, for example,
              22 recommended over $16 million in Aequitas securities to its clients, which its
              23 clients then purchased. What CLAWA knew about Aequitas—which, of course,
              24 informed what it told its clients—is highly relevant both to whether the securities
              25 were sold by means of false or misleading statements and whether Deloitte in fact
              26 materially aided any sale. This information also is relevant for an independent
              27 reason: what CLAWA learned about Aequitas, and what CLAWA told its clients
              28 about the investment (including whether and the extent to which it referred to

ATTORNEYS AT LAW
  LOS AN GE LES                                                  2   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                     LLP’S MOTION TO COMPEL
          Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 7 of 60 Page ID #:11


                   1 Deloitte), bear directly on the issue of whether common questions of law or fact
                   2 predominate over questions affecting only individual class members in the Oregon
                   3 Class Action. Plaintiffs intend to file their motion for class certification under
                   4 Rule 23 on April 26, 2019. Discovery of CLAWA’s documents therefore is
                   5 critical to rapidly approaching events in the Oregon Class Action.
                   6         Anticipating the need for CLAWA’s information in advance of class-
                   7 certification briefing, Deloitte served CLAWA with a subpoena on August 23,
                   8 2018, over six months ago. Although CLAWA recommended millions of dollars
                   9 of Aequitas securities to putative class members, CLAWA produced only 119
              10 documents in response to Deloitte’s Subpoena. Deloitte conferred repeatedly with
              11 CLAWA regarding the insufficiency of its document production and resolved most
              12 of CLAWA’s initially asserted objections, including those on grounds of relevance
              13 and confidentiality. Further, Deloitte attempted to alleviate any potential burden
              14 by offering to limit its document requests to a subset of twelve CLAWA clients
              15 who invested in Aequitas. CLAWA initially agreed to produce relevant documents
              16 from these twelve clients, but then reversed course. It now refuses to supplement
              17 its production with the documents it concedes are responsive (including critical
              18 email communications with its clients regarding Aequitas), simply because it is
              19 concerned that Deloitte may seek contribution from CLAWA if Deloitte is found
              20 liable in the Oregon Class Action. This is not a valid reason to refuse to produce
              21 relevant documents in response to a subpoena—and in any event, as Deloitte
              22 informed CLAWA, because no class has been certified in the Oregon Class Action
              23 and no CLAWA client has brought an individual claim against Deloitte, Deloitte
              24 currently has no basis for asserting a contribution claim against CLAWA.
              25 Accordingly, Deloitte respectfully requests this Court order CLAWA to produce
              26 all non-privileged documents responsive to Request Nos. 2-19 in Deloitte’s
              27 Subpoena (the “Requested Documents”).
              28

ATTORNEYS AT LAW
  LOS AN GE LES                                                   3   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
          Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 8 of 60 Page ID #:12


                   1         B.    CliftonLarsonAllen Wealth Advisors’ Introductory Statement
                   2         As a threshold matter, CLAWA believes that this motion should be heard by
                   3 the court in which the underlying action is pending. The Oregon Court has ruled
                   4 on numerous discovery motions in the case over the past three years, and
                   5 consequently is well acquainted with the matters raised in Deloitte’s motion.
                   6 These facts are undeniable, and CLAWA so informed Deloitte following receipt of
                   7 Deloitte’s portion of this joint stipulation. During the meet and confer process,
                   8 CLAWA further referenced its consent to such a transfer pursuant to Fed. R. Civ.
                   9 P. 45(f), which this Court may grant as a matter of right. To that end, CLAWA
              10 asked Deloitte to agree to stipulate to having any motions related to the Subpoena
              11 be filed and heard in the Oregon Court, to avoid the necessity of having an entirely
              12 separate action, and then a motion to transfer, filed in this Court, especially given
              13 Deloitte’s stated desire for expediency. Deloitte refused, providing no reason for
              14 its refusal other than a generalized concern about “delay.” This is all the more
              15 confusing considering Deloitte’s refusal will only serve to postpone a decision on
              16 the matter further (and increase the burden on this Court), as CLAWA must now
              17 begin the Local Rule 37-1 joint stipulation process for its motion to transfer.
              18 Indeed, when confronted with this fact, Deloitte had no further explanation for its
              19 insistence on proceeding in this District. Had Deloitte agreed to CLAWA’s
              20 stipulation, which CLAWA offered to draft and submit in short order, Deloitte
              21 could potentially have already had its motion to compel on file in the issuing court.
              22 Under the circumstances, however, CLAWA requests – to preserve at least some
              23 judicial efficiency – that the Court hear Deloitte’s motion to compel and
              24 CLAWA’s transfer motion at the same time, if it does not render a prior decision
              25 on the transfer motion without a hearing.
              26             As to the merits of the instant motion, non-party CLAWA has acted in good
              27 faith to negotiate a reasonable response to Deloitte’s overly broad Subpoena.
              28 Notably, CLAWA, after conducting an internal review, produced a substantial

ATTORNEYS AT LAW
  LOS AN GE LES                                                  4   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                     LLP’S MOTION TO COMPEL
          Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 9 of 60 Page ID #:13


                   1 volume of data to Deloitte in response to multiple requests in the Subpoena. The
                   2 data CLAWA has provided – totaling in excess of 6,100 pages and relating to each
                   3 of its 33 clients who invested in Aequitas – includes copies of offering and sales
                   4 materials that CLAWA received from Aequitas and/or that it self-generated for
                   5 purposes of providing information to its clients about the Aequitas security those
                   6 clients invested in, the Aequitas Capital Opportunities Fund (“ACOF”); the PPMs
                   7 each client received; the subscription documentation each client executed; and a
                   8 table created solely for purposes of assisting Deloitte of all of CLAWA’s investors
                   9 who invested in ACOF, which summarizes the amount and dates of each client’s
              10 investment(s). In sum, CLAWA produced and Deloitte received exactly what
              11 Deloitte said that it needed for purposes of class certification – what CLAWA
              12 clients received and relied upon in making their own investment decisions related
              13 to ACOF, as was their responsibility as non-discretionary clients of CLAWA.
              14             Despite CLAWA’s efforts to provide Deloitte with documents that identify
              15 all of its clients who invested in ACOF and ample documentation of the offering
              16 and sales materials CLAWA provided to those clients about ACOF, nonetheless
              17 Deloitte insatiably continues to demand the production of additional documents
              18 from CLAWA, who is not currently, and never was, an accountant, auditor, or
              19 other service provider for Aequitas. Deloitte’s ongoing demands for documents
              20 thus mystify CLAWA, which has worked in good faith to respond to the Subpoena
              21 requests (or parts thereof) which are relevant and proportional to the issues before
              22 the Oregon Court in the underlying litigation in the context of a non-party.
              23             Deloitte’s persistence on saddling CLAWA with the obligation to produce
              24 additional materials, including documents Deloitte could otherwise obtain from
              25 representative class members, is not only disproportionate to the needs of the case
              26 – it far exceeds the scope of what is even relevant to class certification. As
              27 Deloitte’s representations and arguments necessarily concede, its motion to compel
              28 appears designed to 1) complicate and potentially delay the underlying litigation

ATTORNEYS AT LAW
  LOS AN GE LES                                                  5   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                     LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 10 of 60 Page ID #:14


                   1 with demands for third-party documents not germane to the class certification
                   2 issues as alleged, and 2) obtain premature merits-based discovery regarding claims
                   3 that do not yet exist in the case.
                   4         CLAWA simply does not see the relevance or the proportionality of the
                   5 information Deloitte continues to demand at this stage of the underlying litigation.
                   6 CLAWA further notes that Judge Acosta has seen fit to limit overbroad discovery
                   7 sought from parties on multiple occasions, and there is no reason to believe he
                   8 would not apply the proportionality standards even more stringently to discovery
                   9 sought from non-parties. See, e.g., Dkt. No. 174 (November 28, 2016 Opinion and
              10 Order of the Oregon Court on Deloitte and EisnerAmper LLP’s Motions for
              11 Protective Order) (“Delaying discovery or limiting its scope until [certain] issues
              12 are decided is appropriate and implements the 2015 Amendment’s mandate for a
              13 renewed consideration of the time and money litigants must expend on
              14 discovery.”), attached to Seymore Declaration as Ex. 1.
              15             Accordingly, and for the reasons set forth herein, CLAWA respectfully
              16 requests that the Court deny Deloitte’s request to compel any further discovery
              17 from non-party CLAWA.
              18 II.         DELOITTE’S STATEMENT OF FACTS
              19             A.    Plaintiffs’ Claims Under the Oregon Securities Laws
              20             Aequitas is the subject of seven securities lawsuits pending in Oregon state
              21 and federal courts. The Oregon Class Action is a putative class action filed in the
              22 District of Oregon on behalf of “all persons who purchased Aequitas securities on
              23 or after June 9, 2010.” See Masuda Decl. Ex. 1 ¶ 203. Plaintiffs claim that
              24 Aequitas sold investments by means of untrue statements of material fact or
              25 misleading omissions under ORS 59.115(1)(b). Id. ¶ 215.
              26             Although Plaintiffs allege that Aequitas is primarily liable as a seller of
              27
              28

ATTORNEYS AT LAW
  LOS AN GE LES                                                   6    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                       LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 11 of 60 Page ID #:15


                   1 securities under the Oregon Securities Law, Aequitas is not named as a defendant.1
                   2 Instead, Plaintiffs have sued several professional service providers for the various
                   3 Aequitas companies, including lawyers, consultants, and accountants. Deloitte is
                   4 an accounting firm that provided auditing services to some of the Aequitas-
                   5 affiliated companies for the fiscal years ended December 31, 2013 and December
                   6 31, 2014. Id. ¶ 16.
                   7         Plaintiffs’ claims against Deloitte rely on a provision of the Oregon
                   8 Securities Law that imposes secondary or “nonseller” securities liability upon
                   9 “every person who participates or materially aids in a sale” of securities in which
              10 the seller is liable. ORS 59.115(3); Masuda Decl. Ex. 1 ¶ 216. A nonseller who
              11 participated or materially aided the sale of a security is liable “to the same extent as
              12 the seller.” ORS 59.115(3). To establish nonseller liability against a professional
              13 service provider, Oregon law does not require a plaintiff to prove the service
              14 provider knew about the conduct that made the sale unlawful. See Prince v.
              15 Brydon, 307 Or. 146, 149 (1988).
              16             In short, the Oregon Securities Law places Deloitte in the position of having
              17 to defend both the investors’ seller liability allegations against Aequitas for
              18 misrepresentations and omissions and against the investors’ nonseller liability
              19 allegations that Deloitte “participate[d] or materially aid[ed]” the sales of securities
              20 to Plaintiffs. To defend these claims, Deloitte needs to discover the circumstances
              21 under which investors determined to invest and the “importance of [the
              22 nonseller’s] personal contribution to the transaction.” Prince, 307 Or. at 149.
              23 Deloitte also seeks discovery to assess whether the Aequitas sales process was
              24 consistent across investors—or whether it was highly individualized and therefore
              25 inappropriate for class treatment in the Oregon Class Action.
              26       1
                  The Aequitas-affiliated companies are currently subject to a receivership
              27 proceeding in the U.S. District Court for the District of Oregon initiated by the
                 U.S. Securities and Exchange Commission. See Sec. & Exch. Comm’n v. Aequitas
              28 Mgmt., LLC, No. 3:16-CV-00438-PK (D. Or.). As a result, no claims may be
                 brought against the Aequitas entities at this time.
ATTORNEYS AT LAW
  LOS AN GE LES                                                  7    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 12 of 60 Page ID #:16


                   1        This is where CLAWA’s documents come into play. Plaintiffs allege that
                   2 Aequitas used a network of RIAs to sell the various securities at issue. Masuda
                   3 Decl. Ex. 1 ¶ 79. According to plaintiffs, Aequitas paid RIAs to promote its
                   4 securities and steer clients to invest. Among other things, RIAs were obligated to
                   5 understand their clients’ risk tolerances and investment objectives, perform due
                   6 diligence on investments before recommending them, and ensure the investments
                   7 were suitable to their clients’ needs. See SEC v. Capital Gains Research Bureau,
                   8 375 U.S. 180, 191-92 (1963) (describing duties of RIAs).
                   9        CLAWA is not named in the Complaint, but recommended more than $16
              10 million in Aequitas securities and was subject to the professional obligations
              11 described above. Deloitte seeks documents relating to the actions CLAWA took to
              12 promote or recommend Aequitas securities to the putative class, including
              13 CLAWA’s incentives to do so, whether Deloitte’s audits or the audited financial
              14 statements were discussed with investors prior to their investments and, if so, what
              15 information the investors received about the audits or audited financial statements
              16 prior to their investments.
              17            B.     Deloitte’s Subpoena Duces Tecum And CLAWA’s Responses
              18            On August 23, 2018, Deloitte served a subpoena duces tecum on CLAWA in
              19 the Oregon Class Action pursuant to Rule 45. The subpoena requested production
              20 of the following categories of documents:
              21         • The identities of CLAWA’s clients that invested in Aequitas and the
              22            material terms of their transactions (RFP Nos. 1 and 2);
              23         • Documents relating to CLAWA clients who invested in Aequitas, including
              24            documents relating to their Aequitas transactions and investment files
              25            maintained by CLAWA (RFP Nos. 3 and 13);
              26         • Documents relating to offering and sale materials for Aequitas securities,
              27            prepared either by Aequitas or by CLAWA (RFP Nos. 4 and 5);
              28

ATTORNEYS AT LAW
  LOS AN GE LES                                                 8    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                     LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 13 of 60 Page ID #:17


                   1      • Other Aequitas-related documents and communications received by
                   2         CLAWA (RFP Nos. 7, 8, 9 and 15);
                   3      • Documents relating to CLAWA’s due diligence and review of its clients’
                   4         Aequitas transactions (RFP Nos. 6 and 12);
                   5      • Documents relating to CLAWA’s business practices with respect to its
                   6         Aequitas-investor clients, including agreements with any plaintiff,
                   7         agreements with Aequitas, benefits received in connection with any
                   8         Aequitas investment, and documents relating to policies and procedures
                   9         designed to comply with the Investment Advisers Act of 1940 (RFP Nos. 10,
              10             11, 14 and 17);
              11          • Documents that mention or identify the auditors of any Aequitas entity or
              12             that refer to any services Deloitte provided to any Aequitas entity (RFP No.
              13             16); and
              14          • Documents produced to or deposition testimony provided to federal
              15             regulators relating to Aequitas (RFP Nos. 18 and 19).
              16             Deloitte and CLAWA were unable to resolve 18 of the 19 document
              17 requests (RFP Nos. 2-19). These document requests, and CLAWA’s responses,
              18 are set forth in their entirety below, pursuant to Local Rule 37-2.1:
              19
                        2. Documents sufficient to identify all Transactions by Your Clients in any
              20 Aequitas Security and the Material Terms of each Transaction. The time period
              21 limitation contained in Instruction No. 1 does not apply to this Request.
              22              RESPONSE: Subject to General Objections 1-4, 6, and 9-10, CLA will
              23       produce a table identifying its investors and the core terms of each investor’s
                       transaction(s) related to Aequitas Securities that CLA recommended to its clients.
              24       CLA will also produce documents sufficient to identify: 1) CLA’s clients who
              25       invested in Aequitas Securities recommended by CLA; 2) the terms and conditions
                       of those investments; 3) what information was provided to CLA (by Aequitas)
              26       about the Aequitas Securities it recommended; and 4) what information was
              27       conveyed by CLA to its clients about the Aequitas Securities it recommended (the
                       “Class Certification-Related Information”). This response is being framed and
              28       qualified based on the discussions and emails between counsel for CLA and

ATTORNEYS AT LAW
  LOS AN GE LES                                                  9    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 14 of 60 Page ID #:18


                   1 Deloitte occurring between September 19 and 24, 2018, during which counsel for
                   2 Deloitte expressed that Deloitte’s primary intent was to seek documents to assist it
                     in defeating class certification. CLA believes that purpose will be addressed
                   3 through CLA’s production of the above-noted documents. To the extent Deloitte
                   4 disagrees and continues to seek documents in response to this request (as initially
                     drafted), CLA otherwise objects that the request is unduly burdensome, overly
                   5 broad, and unreasonable. CLA further objects to the lack of any time period
                   6 limitation applicable to the request.
                   7   3. All Documents Relating to any Transaction by Your Clients with any
               8 Aequitas Entity or in any Aequitas Security, including without limitation any
                 Documents You prepared, reviewed, signed, or executed on behalf of Your Clients.
               9 The time period limitation contained in Instruction No. 1 does not apply to this
              10 Request.
              11              RESPONSE: Subject to General Objections 1-6 and 9-10, CLA will produce
              12       a table identifying its investors and the core terms of each investor’s transaction(s)
                       related to Aequitas Securities that CLA recommended to its clients and the Class
              13       Certification-Related Information. This response is being framed and qualified
              14       based on the discussions and emails between counsel for CLA and Deloitte
                       occurring between September 19 and 24, 2018, during which counsel for Deloitte
              15       expressed that Deloitte’s primary intent was to seek documents to assist it in
              16       defeating class certification. CLA believes that purpose will be addressed through
                       CLA’s production of the above-noted documents. To the extent Deloitte disagrees
              17       and continues to seek documents in response to this request (as initially drafted),
              18       CLA otherwise objects that the request is duplicative, unduly burdensome, overly
                       broad, and unreasonable. CLA further objects to the lack of any time period
              19       limitation applicable to the request.
              20
                        4. All Offering and Sale Materials You received from any Aequitas Entity,
              21 including without limitation Offering and Sale Materials that You received in
              22 connection with any Transaction by Your Clients or any referrals to any Aequitas
                 Entity.
              23
              24              RESPONSE: Subject to General Objections 1-5, and 8-10, CLA will
                       produce the Class Certification-Related Information. This response is being framed
              25       and qualified based on the discussions and emails between counsel for CLA and
              26       Deloitte occurring between September 19 and 24, 2018, during which counsel for
                       Deloitte expressed that Deloitte’s primary intent was to seek documents to assist it
              27       in defeating class certification. CLA believes that purpose will be addressed
              28       through CLA’s production of the Class Certification-Related Information and

ATTORNEYS AT LAW
  LOS AN GE LES                                                   10   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                       LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 15 of 60 Page ID #:19


                   1 noted table being produced in response to Requests Nos. 1-3. To the extent
                   2 Deloitte disagrees and continues to seek documents in response to this request (as
                     initially drafted), CLA otherwise objects that the request is duplicative, unduly
                   3 burdensome, overly broad, and unreasonable.
                   4
                             5. All Offering and Sale Materials You prepared for any of Your Clients
                   5 Relating to any Aequitas Entity or Aequitas Security, including Offering and Sale
                   6 Materials that You prepared in connection with any Transaction by Your Clients.
                   7           RESPONSE: Subject to General Objections 1-5, and 8-10, CLA will
                   8   produce the Class Certification-Related Information. This response is being framed
                       and qualified based on the discussions and emails between counsel for CLA and
                   9   Deloitte occurring between September 19 and 24, 2018, during which counsel for
              10       Deloitte expressed that Deloitte’s primary intent was to seek documents to assist it
                       in defeating class certification. CLA believes that purpose will be addressed
              11       through CLA’s production of the Class Certification Related-Information and
              12       noted table being produced in response to Requests Nos. 1-3. To the extent
                       Deloitte disagrees and continues to seek documents in response to this request (as
              13       initially drafted), CLA otherwise objects that the request is duplicative, unduly
              14       burdensome, overly broad, and unreasonable.
              15         6. All Documents Relating to the review, modification, and approval of any
              16 Transaction by Your Clients prepared by Your compliance department or
                 compliance officer, including any analyses You conducted in which any Aequitas
              17 Security was deemed unsuitable or inappropriate for any of Your Clients.
              18
                         RESPONSE: Subject to General Objections 1-4, 6, and 9-10, CLA will
              19 produce the Class Certification-Related Information. This response is being framed
              20 and qualified based on the discussions and emails between counsel for CLA and
                 Deloitte occurring between September 19 and 24, 2018, during which counsel for
              21 Deloitte expressed that Deloitte’s primary intent was to seek documents to assist it
              22 in defeating class certification. CLA believes that purpose will be addressed
                 through CLA’s production of the Class Certification Related-Information and
              23 noted table being produced in response to Requests Nos. 1-3. To the extent
              24 Deloitte disagrees and continues to seek documents in response to this request (as
                 initially drafted), CLA otherwise objects that the request is duplicative, unduly
              25 burdensome, overly broad, and unreasonable.
              26
                         7. All Communications between You and any Aequitas Entity, Broker-
              27 Dealer, Investment Adviser, or any other Person Relating to any Aequitas Security
              28

ATTORNEYS AT LAW
  LOS AN GE LES                                                  11   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 16 of 60 Page ID #:20


                   1 or Aequitas Entity, including without limitation any Communications that
                   2 informed any services or advice You offered or any referrals You made.
                   3           RESPONSE: Subject to General Objections 1-6, and 9-10, CLA will
                   4   produce the Class Certification-Related Information. This response is being framed
                       and qualified based on the discussions and emails between counsel for CLA and
                   5   Deloitte occurring between September 19 and 24, 2018, during which counsel for
                   6   Deloitte expressed that Deloitte’s primary intent was to seek documents to assist it
                       in defeating class certification. CLA believes that purpose will be addressed
                   7   through CLA’s production of the Class Certification Related-Information and
                   8   noted table being produced in response to Requests Nos. 1-3. To the extent
                       Deloitte disagrees and continues to seek documents in response to this request (as
                   9   initially drafted), CLA otherwise objects that the request is duplicative, unduly
              10       burdensome, overly broad, and unreasonable.
              11        8. All Documents and Communications Relating to any meetings,
              12 presentations, conferences, trainings, dinners, or other events Relating to any
                 Aequitas Entity, or hosted by, or on behalf of, any Aequitas Entity that You
              13 attended in person, telephonically, electronically, or otherwise, including gift &
              14 entertainment logs, travel & entertainment reviews, and approvals.
              15               RESPONSE: Subject to General Objections 1-5, and 9-10, CLA will
              16       produce the Class Certification-Related Information. This response is being framed
                       and qualified based on the discussions and emails between counsel for CLA and
              17       Deloitte occurring between September 19 and 24, 2018, during which counsel for
              18       Deloitte expressed that Deloitte’s primary intent was to seek documents to assist it
                       in defeating class certification. CLA believes that purpose will be addressed
              19       through CLA’s production of the Class Certification Related-Information and
              20       noted table being produced in response to Requests Nos. 1-3. To the extent
                       Deloitte disagrees and continues to seek documents in response to this request (as
              21       initially drafted), CLA otherwise objects that the request is duplicative, unduly
              22       burdensome, overly broad, and unreasonable.
              23      9. All Communications between You and any Client Relating to any
              24 Aequitas Security or Aequitas Entity.
              25       RESPONSE: Subject to General Objections 1-6, and 9-10, CLA will
              26 produce the Class Certification-Related Information. This response is being framed
                 and qualified based on the discussions and emails between counsel for CLA and
              27 Deloitte occurring between September 19 and 24, 2018, during which counsel for
              28 Deloitte expressed that Deloitte’s primary intent was to seek documents to assist it

ATTORNEYS AT LAW
  LOS AN GE LES                                                  12   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 17 of 60 Page ID #:21


               1 in defeating class certification. CLA believes that purpose will be addressed
               2 through CLA’s production of the Class Certification Related-Information and
                 noted table being produced in response to Requests Nos. 1-3. To the extent
               3 Deloitte disagrees and continues to seek documents in response to this request (as
               4 initially drafted), CLA otherwise objects that the request is duplicative, unduly
                 burdensome, overly broad, and unreasonable.
               5
               6         10. All agreements between You and any Client, including without
                 limitation any Documents any Clients reviewed or signed, Relating to any services
               7 You offered or provided (e.g., disclosures, waivers, acknowledgements).
               8
                         RESPONSE: Subject to General Objections 1-4, and 9-10, CLA will
               9 produce the Class Certification-Related Information. This response is being framed
              10 and qualified based on the discussions and emails between counsel for CLA and
                 Deloitte occurring between September 19 and 24, 2018, during which counsel for
              11 Deloitte expressed that Deloitte’s primary intent was to seek documents to assist it
              12 in defeating class certification. CLA believes that purpose will be addressed
                 through CLA’s production of the Class Certification Related-Information and
              13 noted table being produced in response to Requests Nos. 1-3. To the extent
              14 Deloitte disagrees and continues to seek documents in response to this request (as
                 initially drafted), CLA otherwise objects that the request is duplicative, unduly
              15 burdensome, overly broad, and unreasonable.
              16
                         11. All Documents Relating to Your policies and procedures designed to
              17 comply with the Investment Advisers Act of 1940 (“Advisers Act”), including
              18 without limitation any policies and procedures addressing Your fiduciary and
                 regulatory obligations under the Advisers Act, such as client on-boarding
              19 documentation for Your Clients who invested in any Aequitas Security,
              20 subscription agreements submitted by Your Clients who invested in any Aequitas
                 Security, Your code of ethics, code of conduct, monitoring and surveillance
              21 testing, compliance manuals, supervisory and operational procedures, results of
              22 annual compliance reviews under Advisers Act Rule 206(4)-7, and results of any
                 mock audits or periodic testing.
              23
              24         RESPONSE: Incorporating General Objections 1-4, 6, and 9-10, CLA
                   objects that the request is overly broad and unreasonable because it seeks
              25   information not in any way specific to the Aequitas Entities, Aequitas Securities,
              26   or CLA’s clients who invested in the Aequitas Entities or Securities CLA
                   recommended, nor does it bear any relevance to any claim or defense asserted by
              27   any party in the underlying litigation, or appear to be in furtherance of the issues in
              28   dispute in the litigation or at this stage of the proceedings.

ATTORNEYS AT LAW
  LOS AN GE LES                                               13    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                    LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 18 of 60 Page ID #:22


                   1
                   2          12. All Documents Relating to Your due diligence of Your Clients’
                       investments in any Aequitas Security or Aequitas Entity, including without
                   3   limitation any asset analyses performed, new product committee charters and
                   4   minutes, investment committee charters and minutes, executive committee charters
                       and minutes, operating committee charters and minutes, investment management
                   5   and allocation agreements, pre- and post-trade internal reviews, and Documents
                   6   Relating to the outcome of such reviews.

                   7           RESPONSE: Incorporating General Objections 1-6, and 9-10, CLA objects
                   8   that the request is overly broad and unreasonable because it seeks information not
                       in any way specific to the Aequitas Entities, Aequitas Securities, or CLA’s clients
                   9   who invested in the Aequitas Entities or Securities CLA recommended, nor does it
              10       bear any relevance to any claim or defense asserted by any party in the underlying
                       litigation, or appear to be in furtherance of the issues in dispute in the litigation or
              11       at this stage of the proceedings.
              12
                         13. All Documents Relating to the investment files of Your Clients who
              13 invested in any Aequitas Security or Aequitas Entity, including without limitation
              14 Your Client’s demographic information, financial profile, investment strategy,
                 asset allocation, net worth, and investment restrictions, as well as any advisory
              15 client agreements.
              16
                         RESPONSE: Subject to General Objections 1-6, and 9-10, CLA will
              17 produce the Class Certification-Related Information. This response is being framed
              18 and qualified based on the discussions and emails between counsel for CLA and
                 Deloitte occurring between September 19 and 24, 2018, during which counsel for
              19 Deloitte expressed that Deloitte’s primary intent was to seek documents to assist it
              20 in defeating class certification. CLA believes that purpose will be addressed
                 through CLA’s production of the Class Certification Related-Information and
              21 noted table being produced in response to Requests Nos. 1-3. To the extent
              22 Deloitte disagrees and continues to seek documents in response to this request (as
                 initially drafted), CLA otherwise objects that the request is overly broad and
              23 unreasonable because it seeks information about CLA’s clients not specific to their
              24 investments in the Aequitas Entities or Aequitas Securities that CLA
                 recommended, nor does it bear any relevance to any claim or defense asserted by
              25 any party in the underlying litigation, or appear to be in furtherance of the issues in
              26 dispute in the litigation or at this stage of the proceeding.
              27       14. All agreements between You and any Aequitas Entity, Broker-Dealer,
              28 Investment Adviser, or any other Person Relating to any Aequitas Entity or

ATTORNEYS AT LAW
  LOS AN GE LES                                                    14    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                         LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 19 of 60 Page ID #:23


                   1 Aequitas Security, including without limitation any referral agreements, selling
                   2 agreements, and all Documents and Communications Relating to such agreements.
                   3           RESPONSE: Subject to General Objections 1-6, and 9-10, CLA will
                   4   produce the Class Certification-Related Information. This response is being framed
                       and qualified based on the discussions and emails between counsel for CLA and
                   5   Deloitte occurring between September 19 and 24, 2018, during which counsel for
                   6   Deloitte expressed that Deloitte’s primary intent was to seek documents to assist it
                       in defeating class certification. CLA believes that purpose will be addressed
                   7   through CLA’s production of the Class Certification Related-Information and
                   8   noted table being produced in response to Requests Nos. 1-3. To the extent
                       Deloitte disagrees and continues to seek documents in response to this request (as
                   9   initially drafted), CLA otherwise objects that the request is duplicative, unduly
              10       burdensome, overly broad, and unreasonable.
              11       15. All Documents or Communications You received or reviewed Relating
              12 to any Aequitas Entity or any Aequitas Security, including without limitation
                 audited and unaudited financial statements, any Documents referring to any
              13 audited and unaudited financial statements, or any Documents Relating to the
              14 financial condition of any Aequitas Entity.
              15               RESPONSE: Subject to General Objections 1-6, and 9-10, CLA will
              16       produce the Class Certification-Related Information. This response is being framed
                       and qualified based on the discussions and emails between counsel for CLA and
              17       Deloitte occurring between September 19 and 24, 2018, during which counsel for
              18       Deloitte expressed that Deloitte’s primary intent was to seek documents to assist it
                       in defeating class certification. CLA believes that purpose will be addressed
              19       through CLA’s production of the Class Certification Related-Information and
              20       noted table being produced in response to Requests Nos. 1-3. To the extent
                       Deloitte disagrees and continues to seek documents in response to this request (as
              21       initially drafted), CLA otherwise objects that the request is duplicative, unduly
              22       burdensome and overly broad and unreasonable.
              23       16. All Documents or Communications You received or reviewed that
              24 mention or identify the auditors of any Aequitas Entity or that refer to any services
                 Deloitte provided to any Aequitas Entity or for any Aequitas Security.
              25
              26       RESPONSE: Subject to General Objections 1-6, and 9-10, CLA will
                 produce the Class Certification-Related Information. This response is being framed
              27 and qualified based on the discussions and emails between counsel for CLA and
              28 Deloitte occurring between September 19 and 24, 2018, during which counsel for

ATTORNEYS AT LAW
  LOS AN GE LES                                                  15   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 20 of 60 Page ID #:24


               1 Deloitte expressed that Deloitte’s primary intent was to seek documents to assist it
               2 in defeating class certification. CLA believes that purpose will be addressed
                 through CLA’s production of the Class Certification Related-Information and
               3 noted table being produced in response to Requests Nos. 1-3. To the extent
               4 Deloitte disagrees and continues to seek documents in response to this request (as
                 initially drafted), CLA otherwise objects that the request is duplicative, unduly
               5 burdensome and overly broad and unreasonable.
               6
                         17. All Documents and Communications Relating to any compensation or
               7 Benefits You were offered or You received in connection with any Transaction of
               8 Aequitas Securities or with any Aequitas Entity. Such Documents include those
                 sufficient to identify the amount of any compensation or Benefit You received.
               9
              10         RESPONSE: Incorporating General Objections 1-6, and 9-10, CLA objects
                 that the request is overly broad and unreasonable because it seeks information not
              11 in any way specific to CLA’s clients who invested in the Aequitas Entities or
              12 Securities that CLA recommended, nor does it bear any relevance to any claim or
                 defense asserted by any party in the underlying litigation, or appear to be in
              13 furtherance of the issues in dispute in the litigation or at this stage of the
              14 proceedings.
              15      18. All Documents You sent to or received from the Securities and
              16 Exchange Commission, the Consumer Financial Protection Bureau, the
                 Department of Justice, or any other federal or state regulatory or law enforcement
              17 agency, Relating to any Aequitas Entity or any Aequitas Security, and any
              18 Communications between You and any such agency.
              19          RESPONSE: Incorporating General Objections 1-6, and 9-10, CLA objects
              20   that the request is overly broad and unreasonable because it seeks information not
                   in any way specific to CLA’s clients who invested in the Aequitas Entities or
              21   Securities that CLA recommended, nor does it bear any relevance to any claim or
              22   defense asserted by any party in the underlying litigation, or appear to be in
                   furtherance of the issues in dispute in the litigation or at this stage of the
              23   proceedings.
              24
                        19. All deposition transcripts of any Persons currently or formerly
              25 employed by You deposed in any lawsuit, matter, proceeding, examination, or
              26 investigation Relating to any Aequitas Entity or any Aequitas Security, including
                 those before any government or regulatory agency, including but not limited to the
              27 U.S. Securities and Exchange Commission and/or Financial Industry Regulatory
              28 Authority.

ATTORNEYS AT LAW
  LOS AN GE LES                                             16    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                  LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 21 of 60 Page ID #:25


                   1          RESPONSE: Incorporating General Objections 1-6, and 9-10, CLA objects
                   2   that the request is overly broad and unreasonable because it seeks information not
                       in any way specific to CLA’s clients who invested in the Aequitas Entities or
                   3   Securities that CLA recommended, nor does it bear any relevance to any claim or
                   4   defense asserted by any party in the underlying litigation, or appear to be in
                       furtherance of the issues in dispute in the litigation or at this stage of the
                   5   proceedings.
                   6         C.    CLAWA’s Objections and Initial Production
                   7         Deloitte conferred with CLAWA on September 19, 2018, and agreed to
                   8 extend CLAWA’s deadline for responding to the Subpoena. During the conferral,
                   9 Deloitte explained the relevance of the documents it sought, including for the
              10 purpose of assessing class certification. CLAWA stated that it was amenable to
              11 producing “Class Certification-Related Information” “narrowed to relate only to
              12 those Aequitas Securities CLA recommended.” Masuda Decl. Ex. 2 at 8.
              13 CLAWA defined “Class Certification-Related Information” as “1) CLA’s clients
              14 who invested in Aequitas Securities recommended by CLA; 2) the terms and
              15 conditions of those investments; 3) what information was provided to CLA (by
              16 Aequitas) about the Aequitas Securities it recommended; and 4) what information
              17 was conveyed by CLA to its clients about the Aequitas Securities it recommended.”
              18 Id. (emphasis added). Deloitte agreed, stating that it looked forward to CLAWA’s
              19 initial production of “Class Certification-Related Information” by October 12,
              20 2018. Masuda Decl. Ex. 2 at 6.
              21             On October 2, 2018, CLAWA provided a “table of the investors and key
              22 material terms of those investors’ investments in Aequitas securities recommended
              23 by CLA, for the purpose of hopefully identifying a subset of individuals as to
              24 whom Deloitte would limits its other requests.” Id. On October 12, 2018,
              25 CLAWA produced 118 documents, in addition to serving its formal responses and
              26 objections to the Subpoena. Masuda Decl. Ex. 2 at 5. In response to Request Nos.
              27 1-10, and 13-16, CLAWA stated that subject to its general objections, “CLA will
              28 produce the Class Certification-Related Information.” See supra at Section II.B.

ATTORNEYS AT LAW
  LOS AN GE LES                                                 17    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 22 of 60 Page ID #:26


                   1 However, in response to Request Nos. 11-12, and 17-19, CLAWA objected to
                   2 producing responsive documents because they “seek[] information not in any way
                   3 specific to CLA’s clients who invested in the Aequitas Entities or Securities that
                   4 CLA recommended, nor does it bear any relevance to any claim or defense
                   5 asserted by any party in the underlying litigation.” Id.
                   6         D.    CLAWA’s Failure to Comply With Its Agreement To Produce
                                   “Class Certification-Related Information” And Deloitte’s
                   7               Proposed Compromise, Which CLAWA Rejected
                   8         Deloitte reviewed the 119 documents CLAWA produced, which included
               9 several Aequitas offering and sales documents regarding ACOF and approximately
              10 forty ACOF, LP Private Investment Fund Acknowledgement Forms for CLAWA
              11 clients. On a November 1, 2018 conferral call, Deloitte informed CLAWA that its
              12 initial production did not include all “Class Certification-Related Information” that
              13 CLAWA had agreed to produce. Deloitte noted that while CLAWA had produced
              14 some documents responsive to Requests 2, 4, and 5 (documents relating to
              15 CLAWA clients’ Aequitas transactions, and Aequitas offering and sales materials),
              16 Deloitte asked CLAWA to confirm that it had in fact produced all documents
              17 responsive to these Requests. Masuda Decl. Ex. 2 at 4-5. Deloitte also noted that
              18 CLAWA had not produced any documents responsive to parts (3) and (4) of
              19 CLAWA’s defined “Class Certification-Related Information,” including but not
              20 limited to, email communications from Aequitas to CLAWA about the Aequitas
              21 Securities it recommended, and email communications from CLAWA to its clients
              22 about those Aequitas Securities. Id.
              23             To further ease any potential production burden, on November 8, 2018,
              24 Deloitte proposed to limit its document requests involving CLAWA’s clients to a
              25 subset of twelve of the over forty CLAWA clients who purchased Aequitas
              26 Securities, while reserving its rights to later seek documents responsive to the
              27 remainder. See id. The following day, CLAWA stated that it would “continue its
              28 efforts to provide Class Certification-Related Information . . . in response to the

ATTORNEYS AT LAW
  LOS AN GE LES                                                 18   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                     LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 23 of 60 Page ID #:27


                   1 subpoena.” Masuda Decl. Ex. 2 at 4. More than three months have passed, and
                   2 CLAWA has not produced any additional documents. According to CLAWA, it
                   3 did not start reviewing documents in response to Deloitte’s proposal until
                   4 December 19, 2018. Masuda Ex. 2 at 2. On January 2, 2019, CLAWA stated it
                   5 “[m]ore than likely [] will make a rolling production of email hopefully beginning
                   6 end of next week.” Masuda Decl. Ex. 2 at 1. That never happened.
                   7        Instead, on January 11, 2019, CLAWA voiced concern that Deloitte had
                   8 filed a third-party complaint for contribution against two RIAs and a broker-dealer
                   9 that advised the lead plaintiffs in the Oregon Class Action. See id. On January 17,
              10 2019, Deloitte informed CLAWA again that the Requested Documents were
              11 relevant to class certification and that fear of a future hypothetical lawsuit is not a
              12 valid basis to withhold relevant documents. In addition, Deloitte also informed
              13 CLAWA that it had no present basis for asserting third-party contribution claims
              14 against CLAWA because the lead plaintiffs were not CLAWA clients, no class has
              15 been certified, and no CLAWA client has asserted individual claims against
              16 Deloitte. Rather, Deloitte reiterated that CLAWA’s documents are relevant to the
              17 claims and defenses in the Oregon Class Action, and to class certification. In the
              18 ensuing weeks, Deloitte repeatedly followed up with CLAWA to ascertain when
              19 CLAWA would produce the “Class Certification-Related Information” it
              20 previously agreed to produce. CLAWA stalled for over a month, cancelling
              21 follow-up calls over the next several weeks and refusing to provide any definitive
              22 response regarding when it would make its supplemental production. Masuda
              23 Decl. Ex. 3 at 2-5.
              24            Given CLAWA’s delays and the looming class-certification briefing in the
              25 Oregon Class Action, on February 14, 2019, Deloitte asked CLAWA to confirm by
              26 February 20 whether it would make a supplemental production. See Masuda Decl.
              27 Ex. 3 at 1. On February 20, CLAWA responded by letter, stating expressly for the
              28 first time that it was reneging on its agreement to produce relevant, responsive

ATTORNEYS AT LAW
  LOS AN GE LES                                                19   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                    LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 24 of 60 Page ID #:28


                   1 documents. CLAWA expressed concern that Deloitte may pursue claims against
                   2 CLAWA “based on documents produced in response to the Subpoena.” Masuda
                   3 Decl. Ex. 4 at 2. CLAWA then reasserted its relevance objections to Request Nos.
                   4 11 and 17-19, and overbreadth objections to Request Nos. 7-10, 12, and 15. This
                   5 Motion followed.
                   6 III.   CLAWA’S STATEMENT OF FACTS
                   7        A.    Procedural History of the Underlying Litigation, Including
                                  Plaintiff’s Broad Definition of the Proposed “Class,” Denial of
                   8              Deloitte and other Defendants’ Motions to Dismiss and Motions
                   9              for Protective Orders or to Compel Production, and Deloitte’s
                                  and Sidley’s Pursuit of Claims for Contribution Against Third-
              10                  Party Registered Investment Advisors
              11            The underlying litigation to which this motion relates was initiated on April
              12 4, 2016 in the District of Oregon. Ciuffitelli et al v. Deloitte & Touche LLP et al.,
                                                     2
              13 16-cv-00580 (April 4, 2016, D. Or.). Plaintiffs have filed several iterations of
              14 their complaint, and the Oregon Court has issued numerous rulings to date,
              15 including on discovery issues and Defendants’ multiple requests seeking dismissal
              16 of Plaintiffs’ claims. See e.g., Dkt No. 242 (Magistrate Judge’s orders detailing
              17 findings and recommendations granting in part and denying in part Defendants’
              18 request for dismissal of Plaintiffs’ First Amended Complaint), attached to Seymore
              19 Declaration as Ex. 2; Dkt. No 250 (order adopting Dkt. No. 242 in its entirety).
              20 During the pendency of Defendants’ initial motions to dismiss, on September 29,
              21 2016, Deloitte sought a protective order against producing certain requested
              22 documents it argued constituted premature merits discovery (given the above-noted
              23 pending motions to dismiss). See Dkt. No. 139. In its order granting in part and
              24 denying in part Deloitte’s motion, the Oregon Court resolved that it “should avoid
              25 making merits rulings when deciding discovery motions, which can be avoided
              26
              27       2
                   All Dkt. references in CLAWA’s respective portions of this joint stipulation are
              28 to the docket entries in Ciuffitelli et al v. Deloitte & Touche LLP et al., 16-cv-
                 00580 (April 4, 2016, D. Or.).
ATTORNEYS AT LAW
  LOS AN GE LES                                                 20   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                     LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 25 of 60 Page ID #:29


                   1 here by limiting discovery’s scope until the pending motions are decided.”
                   2 Seymore Decl. Ex. 1, p. 18.
                   3         On September 8, 2017, Plaintiffs filed their Second Amended Complaint
                   4 (“SAC”). Dkt. No. 257, attached to Masuda Declaration as Exhibit 1. The SAC
                   5 broadly defines the proposed putative class as “all persons who purchased Aequitas
                   6 securities on or after June 9, 2010 (the “Class”).” Masuda Decl. Ex. 1, ¶ 203. The
                   7 SAC sets forth certain allegations against the various Defendants, including
                   8 Deloitte; Plaintiffs specifically allege that Deloitte “participated and materially
                   9 aided in the sales of securities by Aequitas beginning to later than September 13,
              10 2013.” See e.g., Masuda Decl. Ex. 1, ¶ 190. More specifically, ¶ 190 of the SAC
              11 alleges that Deloitte participated and materially aided in the sales of securities by
              12 Aequitas, as follows:
              13                   a. Deloitte acted as the auditor for numerous Aequitas
                                   investment vehicles . . . .
              14
                                   b. Deloitte’s auditing services enabled the Aequitas
              15                   group to conduct its securities business as a whole.
              16                   Deloitte’s willingness to audit Aequitas only below the
                                   level of Holdings gave Aequitas the freedom it needed to
              17                   undertake the transfers and transactions with the entities
                                   outside the Deloitte-audited fundraising group that
              18                   allowed it to create and perpetuate the illusion of
                                   financial health. Aequitas needed the stamp of
              19                   legitimacy provided by a “clean” audit opinion from an
              20                   established and reputable audit firm in order to attract,
                                   secure, and retain investors and their funds. . . . .
              21
                                   c. . . . Having Deloitte as the auditor of its securities
              22                   business gave Aequitas clout with prospective and
                                   existing investors, and the Deloitte-audited financial
              23                   statements were a material part of the information made
              24                   available to prospective and existing investors. . . .
              25                   d. Aequitas provided the financial statements audited by
                                   Deloitte to prospective and existing investors who were
              26                   deciding whether to invest or re-invest in Aequitas
                                   securities. . . . Deloitte was aware that . . . the audited
              27                   financial statements would be used in this way and for
              28                   this purpose.

ATTORNEYS AT LAW
  LOS AN GE LES                                                  21    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                       LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 26 of 60 Page ID #:30


                   1            e. Deloitte’s working papers acknowledge that SEC rules
                                required the distribution of audited financials and that the
                   2            audited financials would be used by potential and current
                   3            investors.

                   4            f. Aequitas identified Deloitte as the auditor in the PPMs
                                for various Aequitas securities, as alleged herein.
                   5            Aequitas also identified Deloitte as the auditor for the
                                Aequitas Funds in public disclosures filed with the
                   6            SEC. . . .
                   7            g. . . . Aequitas could not have continued to sell securities
                   8            without Deloitte’s annual audits, nor could Aequitas have
                                continued to sell securities without distributing the
                   9            annual Deloitte-audited financial statements to investors.
              10                h. Deloitte was identified as auditor in marketing
                                materials for Aequitas securities, and Deloitte approved
              11                Aequitas forwarding its contact details to potential
              12                investors conducting due diligence.
              13 Id. Notably, none of the allegations in the SAC concern third parties or
              14 specifically non-party CLAWA.
              15         On or around October 23, 2017, multiple Defendants, including Deloitte and
              16 Sidley, again filed joint and individual motions to dismiss, this time attacking
              17 the SAC. See, e.g., Dkt. Nos. 277 and 278. In resolving Defendants’ second round
              18 of motions to dismiss, the Oregon Court largely rejected Deloitte’s arguments for
              19 dismissal, holding that Plaintiffs had plausibly alleged a “casual connection”
              20 between Deloitte and all sales of securities to Plaintiffs occurring after November
              21 30, 2013; the Oregon Court thus dismissed only those claims against Deloitte
              22 based on sales occurring before November 30, 2013. See Dkt. No. 340, at 25-28
              23 (Magistrate Judge’s findings and recommendations), attached to Seymore
              24 Declaration as Ex. 3; Dkt. No. 368 (order adopting Dkt. No. 340 in its entirety).
              25         Thereafter, on December 10 and 11, 2018, Deloitte and Sidley sought to
              26 bring identical sets of claims for contribution against certain third-party Registered
              27 Investment Advisors (“RIAs”), claiming that the named RIAs “directly
              28 participated and materially aided in the sale of Aequitas securities to a far greater

ATTORNEYS AT LAW
  LOS AN GE LES                                               22    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                    LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 27 of 60 Page ID #:31


                   1 extent than [Sidley and Deloitte] are alleged to have done.” Dkt. No. 422 (Sidley’s
                   2 Third-Party Complaint for Contribution), ¶ 5; Dkt. No. 423, at 1 (Deloitte’s Motion
                   3 for Leave to File Third-Party Complaint for Contribution “identical in all material
                   4 respects to Sidley’s”). Plaintiffs moved to strike and/or opposed both requests on
                   5 the basis that the claims against the third-parties had not yet accrued (and/or were
                   6 untimely), and, to the extent permitted to proceed in connection with the
                   7 underlying litigation, would hinder judicial efficiency, be highly prejudicial to
                   8 Plaintiffs, and delay an already burdened case. See Dkt. Nos. 436-37. Plaintiffs’
                   9 motion to strike and Deloitte’s request for leave to file its third-party claims are
              10 fully briefed but still pending. See Dkt. No. 471 (noting both have been taken
              11 under advisement by the Oregon Court).
              12             On January 24, 2019, the Oregon Court also denied a motion to compel
              13 brought by defendant Sidley seeking certain discovery from co-defendant Tonkon
              14 Torp LLP (“Tonkon”); therein, the Oregon Court cited the discovery scope-
              15 limiting provisions of Rule 26(b) and held that the information Sidley was seeking
              16 was irrelevant. See Dkt. No. 448, pp. 2-3, 9, attached to Seymore Declaration as
              17 Ex. 4.
              18             B.     Non-party CLAWA’s Receipt of and Good-Faith Efforts to
                                    Understand, Narrow, and Respond to Deloitte’s Overly Broad
              19                    and Improper Subpoena
              20             Not long before attempting to sue the above-noted third-party RIAs, Deloitte
              21 served CLAWA, also an RIA, with a subpoena pursuant to Federal Rule of Civil
              22 Procedure 45. See Subpoena from Deloitte to CLAWA (the “Subpoena”), attached
              23 to Seymore Declaration as Ex. 5. The Subpoena contained nineteen (19) requests,
              24 each seeking a plethora of documents based on an expansive set of definitions and
              25 instructions. Id., at pp. 7-10. On September 18, 2018, counsel for CLAWA
              26 contacted counsel for Deloitte to request an extension of time to respond to the
              27
              28

ATTORNEYS AT LAW
  LOS AN GE LES                                                   23   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                       LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 28 of 60 Page ID #:32


                   1 Subpoena and a conference to discuss the Subpoena requests. Masuda Decl. Ex. 2,
                   2 pp. 9-10 (email from E. Seymore to G. Masuda).
                   3         On September 19, 2018, counsel for CLAWA and Deloitte participated in a
                   4 phone call to meet and confer regarding the Subpoena. See Masuda Decl. Ex. 2,
                   5 pp. 7-8 (September 20, 2018 email from E. Seymore to E. Chen documenting
                   6 September 19, 2018 call). During that call, Deloitte represented to CLAWA that
                   7 the primary purpose of serving the Subpoena was to obtain information relevant to
                   8 assisting Deloitte in its efforts to oppose class certification. Id. (“during
                   9 yesterday’s call, I understood you and your colleague Gavin Masuda to explain
              10 that the primary purpose of the Subpoena is to seek documents related to Deloitte’s
              11 efforts to defeat class certification in the pending litigation . . .”). No mention was
              12 made at that time nor at any time thereafter—until after Deloitte filed its action for
              13 contribution—that Deloitte was also seeking merits discovery related to its
              14 defenses, namely that other RIAs like CLAWA were somehow responsible instead
              15 of or in addition to Deloitte, and documents in support of related claims for
              16 contribution against such third-party RIAs. Counsel for Deloitte omitted to
              17 disclose these motives for its discovery and proceeded to engage CLAWA on
              18 discovery Deloitte represented was strictly related to class certification.
              19             Based on its understanding of Deloitte’s representations during the
              20 September 19, 2018 call, and a cursory review regarding the then-state of the
              21 underlying litigation and pending issues before the Oregon Court, non-party
              22 CLAWA agreed to engage in a review to identify and produce what it understood
              23 to be relevant to class certification. See Masuda Decl. Ex. 2, pp. 7-8. Specifically,
              24 CLAWA advised Deloitte that it was amenable to producing “documents sufficient
              25 to identify: 1) CLA 3’s clients who invested in Aequitas Securities recommended
              26 by CLA; 2) the terms and conditions of those investments; 3) what information
              27
                       3
              28        Although the Subpoena refers to “CLA”, “CLAWA” is the entity named in the
                       Subpoena.
ATTORNEYS AT LAW
  LOS AN GE LES                                                   24   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                       LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 29 of 60 Page ID #:33


                   1 was provided to CLA (by Aequitas) about the Aequitas Securities it recommended;
                   2 and 4) what information was conveyed by CLA to its clients about the Aequitas
                   3 Securities it recommended (the “Class Certification-Related Information”)”. Id.,
                   4 pp. 7-8 (email from E. Seymore to E. Chen and G. Masuda defining the scope of
                   5 CLAWA’s agreement to collect, review, and produce the Class Certification-
                   6 Related Information).
                   7         CLAWA did not during the September 19, 2018 call, or at any point
                   8 thereafter, agree to produce anything beyond the Class Certification-Related
                   9 Information (i.e. that which it understood to be relevant to class certification based
              10 on Deloitte’s representations), nor did it agree at any point to waive its various
              11 other objections to the Subpoena that otherwise conditioned the nature and scope
              12 of what it would produce. Id. Indeed, the September 19, 2018 email expressly
              13 informed Deloitte that CLAWA would be serving formal responses and objections
              14 to the Subpoena. Id. CLAWA thereafter acted in good faith to identify, collect,
              15 and review potentially relevant Class Certification-Related Information, which
              16 efforts required the investment of time and cost on the part of CLAWA.
              17             Deloitte at all times reserved its “right to later pursue production of
              18 documents not included in [CLAWA’s] definition of ‘Class Certification-Related
              19 Information’” and further insisted on the prompt production of certain documents
              20 as a condition of granting CLAWA any extension of time to otherwise respond to
              21 the Subpoena. Masuda Decl. Ex. 2, p. 5 (email from E. Chen to E. Seymore), pp.
              22 8-9 (email from E. Chen to E. Seymore stating that “Deloitte will agree to an
              23 extension . . . for CLA[WA]’s formal responses, if CLA[WA] can commit to
              24 producing at minimum the following initial set of documents by that date, if not
              25 sooner: (1) Documents sufficient to identify all of CLA[WA]’s clients that
              26 invested in AEQ and the terms of those transactions (RFPs #1 and #2) . . . .”).
              27 Accordingly, on October 2, 2018, CLAWA made an initial production consisting
              28 of a table reflecting all of CLAWA’s clients who invested in ACOF and the dates

ATTORNEYS AT LAW
  LOS AN GE LES                                                   25   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                       LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 30 of 60 Page ID #:34


                   1 and amounts of each respective investment. See Letter from E. Seymore to E.
                   2 Chen dated October 1, 2018, attached to Seymore Declaration as Ex. 6.
                   3        Subsequently, on October 12, 2018, CLAWA made a second production,
                   4 totaling over 6,100 pages and containing specific documentation for each of
                   5 CLAWA’s 33 clients who invested in ACOF, along with offering and sales
                   6 materials concerning ACOF that were provided to CLAWA by Aequitas or which
                   7 CLAWA generated and provided to its clients. See Letter from E. Seymore to E.
                   8 Chen dated October 12, 2018, attached to Seymore Declaration as Ex. 7. The
                   9 subscription documentation produced as part of CLAWA’s second production
              10 reflected that each of CLAWA’s clients who invested in Aequitas executed a no-
              11 reliance clause that, among other things, represented, warranted and acknowledged
              12 that, “[t[he Subscriber is investing in the Partnership solely on the basis of the
              13 Partnership Documents, irrespective of any other information which the Subscriber
              14 may have received from the Partnership or any Sponsor Party” and that the
              15 Subscriber “understands that it may not rely upon, and affirms that in deciding to
              16 invest in the Partnership, it has not relied upon, any representations or other
              17 information (whether oral or written), including, without limitation, any forecast,
              18 exhibit, or any other marketing or analytical materials provided by the Partnership,
              19 any Sponsor Party, any of their respective employees or affiliates other than as set
              20 forth in the Partnership Documents.” See Seymore Decl., ¶ 9 (containing
              21 screenshot of no-reliance clause language in the CLAWA-client investors’
              22 Aequitas subscription agreements).
              23            In connection with both productions, CLAWA acted in good faith, investing
              24 time and incurring costs to facilitate the production of the Class Certification-
              25 Related Information to Deloitte. The combined contents of CLAWA’s two
              26 productions to date total more than 6,100 pages and include documents sufficient
              27 to identify each of the categories CLAWA understood to be the focus of Deloitte’s
              28 Subpoena, i.e., the four categories of documents CLAWA included in its

ATTORNEYS AT LAW
  LOS AN GE LES                                               26   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                   LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 31 of 60 Page ID #:35


                   1 September 19, 2018 email defining Class Certification-Related Information. See
                   2 Seymore Decl. Ex. 7 (October 12, 2018 letter to Deloitte reflecting a production of
                   3 documents bearing bates stamps CLA-0000002-6105). As documented in
                   4 CLAWA’s correspondence to Deloitte, its productions to date are inclusive of all
                   5 that it represented to Deloitte it would produce. See e.g., Seymore Decl. Exhs. 6-7.
                   6        C.     Non-party CLAWA’s Timely Service of and Repeated Reiteration
                                   of Its Objections to Deloitte’s Overly Broad and Improper
                   7               Subpoena
                   8        In light of Deloitte’s unwillingness to waive its right to seek any and all
               9 documents in response to its Subpoena requests, CLAWA prepared and timely
              10 served upon Deloitte its formal responses and objections. See Third-Party
              11 CliftonLarsonAllen Wealth Advisors’ Responses and Objections to Deloitte &
              12 Touche LLP’s Subpoena to Produce Documents, Information, or Objects or to
              13 Permit Inspection of Premises in a Civil Action (hereinafter “CLAWA’s
              14 Responses and Objections”), set forth above in Deloitte’s statement of facts and
              15 attached to the Seymore Declaration as Ex. 8. Therein, CLAWA documented its
              16 conditional agreement to provide the Class Certification-Related Information in
              17 response to thirteen of Deloitte’s nineteen requests. Id. Towards this end,
              18 CLAWA’s Responses and Objections also set forth general and specific objections,
              19 in whole or in part, to those of the Subpoena requests that CLAWA found
              20 objectionable on one or more bases, including almost universally, that the Requests
              21 sought information which was not relevant to class certification. Id. Additionally
              22 and among other grounds, CLAWA objected to certain Subpoena requests on the
              23 basis that they sought information “not in any way specific to CLA[WA]’s client
              24 who invested in the Aequitas Entities or Securities that CLA[WA] recommended,
              25 nor did [they] bear any relevance to any claim or defense asserted by any party in
              26 the underlying litigation, or appear to be in furtherance of the issues in dispute in
              27 the litigation or at this stage of the proceedings.” Id., Requests Nos. 11-2 and 17-
              28 19 (seeking, for example, documents reflecting CLAWA’s internal policies,

ATTORNEYS AT LAW
  LOS AN GE LES                                                  27   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 32 of 60 Page ID #:36


                   1 procedures, code of ethics/conduct, compliance manuals, operational procedures,
                   2 results of annual compliance reviews, due diligence records, compensation and
                   3 benefits in connection with Aequitas securities, communications and documents
                   4 exchanged between CLAWA and the SEC or any other federal or state regulatory
                   5 or law enforcement agency, and deposition transcripts, including for any
                   6 proceedings before regulatory or other government agencies).
                   7        D.    Deloitte’s Misconstruction of The Scope of That Which CLAWA
                                  Agreed to Produce and CLAWA’s Response in Good-Faith
                   8              Agreeing to Engage in Further Review to Determine if It
                   9              Possessed Additional Potentially Relevant Documents

              10            On November 8, 2018, counsel for Deloitte advised CLAWA that it was

              11 dissatisfied with CLAWA’s production, which it claimed did not include the
              12 entirety of the Class Certification-Related Information that CLAWA had agreed to
              13 provide. Masuda Decl. Ex. 2, pp. 4-5. Although CLAWA had never agreed to do
              14 so, Deloitte specifically insisted that CLAWA produce, among other things, email
              15 communications between CLAWA and Aequitas and CLAWA and its clients
              16 related to Aequitas. Id. Claiming it would limit the burden on CLAWA, Deloitte
              17 identified a subset of CLAWA’s clients to which it would “prioritize” (i.e. limit) its
              18 additional requests for email and other documentation; Deloitte incorrectly stated
              19 that this represented twelve out of “CLA[WA]’s 75+ clients who invested in
              20 Aequitas” when in fact that “subset” encompassed fifteen (15) (or almost 50%) of
              21 CLAWA’s thirty-three (33) clients (the “Priority Investors”). Id. Deloitte again
              22 expressly reiterated its reservation of rights to pursue compliance with each and
              23 every of its Subpoena requests in their entirety. Id.
              24       In its response to Deloitte’s November 8, 2018 email, CLAWA objected to

              25 Deloitte’s mischaracterization of the parties’ respective agreements, including the
              26 scope of what CLAWA had initially agreed to produce in response to the
              27 Subpoena, as well as the number of client investors. Masuda Decl. Ex. 2, pp. 3-4
              28 (email from E. Seymore to E. Chen and G. Masuda stating “we are not in

ATTORNEYS AT LAW
  LOS AN GE LES                                                28   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                    LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 33 of 60 Page ID #:37


                   1 agreement with the representations [in your email], nor do we think [your email]
                   2 accurately reflects the respective parties’ understanding to date regarding what
                   3 materials would be provided by CLA[WA] in response to the subpoena . . .”). In
                   4 good faith, CLAWA nonetheless advised Deloitte that it would engage in a further
                   5 review and analysis of documents in its possession, concerning only the Priority
                   6 Investors, to determine whether it was in possession of additional potentially
                   7 relevant Class Certification-Related Information. Id. At no point did CLAWA
                   8 agree to provide any (certainly not specific) additional materials in response to
                   9 Deloitte’s November 8, 2018 email demand for supplemental documents; nor did
              10 CLAWA ever affirmatively represent that it would produce any email
              11 communications.
              12             Thereafter, on November 20, December 19, and January 2, 2019, counsel for
              13 CLAWA advised Deloitte of the status of CLAWA’s further review and analysis,
              14 which it had initiated on or around November 9, 2018, and which continued during
              15 and throughout the Thanksgiving, Christmas, and New Years’ holidays. Masuda
              16 Decl. Ex. 2, p. 3 (November 20, 2018 email update from E. Seymore to E. Chen),
              17 p. 2 (December 19, 2018 email update from D. Porteous to E. Chen), and p. 1
              18 (January 2, 2018 email update from D. Porteous to E. Chen). CLAWA specifically
              19 advised Deloitte in the context of these updates that, on more than one occasion, it
              20 had experienced a delay in connection with the review of its documents, including
              21 email data it was reviewing, but that it was nonetheless advancing its efforts to
              22 identify, collect, and review its documents for additional potentially relevant Class
              23 Certification-Related Information. Id.
              24             E.    CLAWA’s Good-Faith Efforts to Confer with Deloitte After Being
                                   Blindsided Upon Learning that Deloitte Was Pursuing
              25                   Contribution Claims Against Other Third-Party Registered
              26                   Investment Advisors

              27             In the midst of CLAWA’s ongoing review, counsel for CLAWA became

              28 aware that Deloitte and Sidley had filed for contribution against certain third-party

ATTORNEYS AT LAW
  LOS AN GE LES                                                 29    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 34 of 60 Page ID #:38


                   1 RIAs on December 10 and 11, 2018, respectively. Dkt. Nos. 422-23. After
                   2 reviewing these filings, counsel for CLAWA contacted counsel for Deloitte
                   3 requesting an opportunity to meet and confer to discuss the issue of Deloitte’s
                   4 filing of third-party contribution claims and what appeared to be the true,
                   5 undisclosed motivations for its discovery – namely merits discovery and not solely
                   6 class certification as Deloitte had repeatedly affirmed – in support of Deloitte’s
                   7 “defenses” to join others to the case in an effort to deflect blame from itself.
                   8 Masuda Decl. Ex. 2, p. 1 (January 11, 2019 email from D. Porteous to E. Chen
                   9 noting that Deloitte’s third-party complaint “puts the third party discovery [it is]
              10 seeking from CLA[WA] into a different light”).
              11             On January 17, 2019, counsel for CLAWA and Deloitte participated in a
              12 phone call, during which counsel for Deloitte represented that it could provide
              13 CLAWA with no assurances that Deloitte would not pursue and any all potential
              14 claims against CLAWA, including the right to seek contribution from it in
              15 connection with any liability exposure in the underlying litigation. See Letter from
              16 E. Seymore to E. Chen dated February 20, 2019, at p. 2, attached to Seymore
              17 Declaration as Ex. 9. Counsel for Deloitte further advised counsel for CLAWA
              18 that it was entirely possible Deloitte would base such potential claims on
              19 information obtained through reviewing documents produced by CLAWA in
              20 response to the Subpoena. Id. This admission gave new light to many of the
              21 confusing and irrelevant requests Deloitte had propounded in the Subpoena, as
              22 discussed herein, which CLAWA objected to as having little or no bearing on class
              23 certification, i.e., what putative class members received and relied upon in making
              24 their decision to invest as Deloitte had explained.
              25             Based on Deloitte’s representations during the January 17, 2019 call,
              26 counsel for CLAWA engaged in additional diligence to attempt to understand the
              27 scope of the class which Plaintiffs had proposed, and the claims as pled in the SAC
              28 against Deloitte and the other Defendants. CLAWA also simultaneously continued

ATTORNEYS AT LAW
  LOS AN GE LES                                                  30    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                       LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 35 of 60 Page ID #:39


                   1 to advance, and ultimately completed, its analysis of the additional materials it
                   2 represented to Deloitte it would assess for potential relevance to class certification,
                   3 including the email communications for the Priority Investors, although not all the
                   4 other investors. The additional review CLAWA conducted, particularly of
                   5 potentially relevant email data, required a significant investment of employee,
                   6 attorney, and ESI vendor time to identify, collect, process, search, and analyze ESI.
                   7 Upon concluding this additional review, CLAWA determined that it could not
                   8 fairly discern the relevance of any of the additional materials it had reviewed to the
                   9 issue of class certification; rather, as it explained in its February 20, 2019 letter to
              10 counsel for Deloitte, Deloitte’s requests appeared tethered to its pursuit of
              11 information to support potential claims against third-party RIAs, including
              12 CLAWA, as well as to defend against the merits of Plaintiffs’ claims, neither of
              13 which bore any connection to the issue germane to class certification. Seymore
              14 Decl. Ex. 9. CLAWA, however, expressly advised Deloitte in the February 20,
              15 2019 letter that it remained willing to engage in a meet and confer call with
              16 counsel for Deloitte to attempt to resolve CLAWA’s concerns about the nature of
              17 the Subpoena requests, and try to better understand Deloitte’s rationale for its
              18 position that the additional materials being requested were somehow relevant to the
              19 issues germane to class certification. Id., p. 3. CLAWA’s February 20, 2019 letter
              20 also advised Deloitte that, given what it had learned concerning Deloitte’s filing of
              21 third-party contribution actions and its review of the scope of issues germane to
              22 class certification, and presuming no further agreement could be reached, it: 1)
              23 would not be making any additional production of documents; and 2) was
              24 supplementing its prior objections to further object to Deloitte’s Subpoena requests
              25 as intended to seek documents relating to the merits of Deloitte’s potential
              26 contribution claims against third parties, and its merits-related defenses in the
              27 underlying litigation, neither of which bore any connection to class certification
              28 contrary to what Deloitte had repeatedly represented. Seymore Decl. Ex. 9.

ATTORNEYS AT LAW
  LOS AN GE LES                                                   31    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                        LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 36 of 60 Page ID #:40


                   1         F.     Deloitte’s Initiation of Motion Practice Without A Meet and
                                    Confer, Continued Refusal to Stipulate to the Filing of this Matter
                   2                in the District of Oregon and Insistence on Full Compliance with
                   3                All Outstanding Document Requests, Reneging on Previous
                                    Negotiations
                   4
                             Deloitte did not respond to CLAWA’s offer to further meet and confer.
                   5
                       Instead, on February 27, 2019, counsel for Deloitte sent counsel for CLAWA an
                   6
                       email attaching an initial draft of this joint stipulation with a demand that CLAWA
                   7
                       respond within seven days pursuant to Central District of California Local Rule 37.
                   8
                       Instead of moving to compel production of the narrowed set of requested
                   9
                       documents concerning the twelve Priority Investors, Deloitte’s draft joint
              10
                       stipulation expanded its demand to include each and every document requested in
              11
                       the original Subpoena requests.
              12
                             On March 4, 2019, counsel for CLAWA advised Deloitte that it was
              13
                       consenting to transfer of Deloitte’s motion to compel to the District of Oregon
              14
                       pursuant to Rule 45(f), and for the sake of judicial efficiency asked Deloitte if it
              15
                       would stipulate to all motions relating to the Subpoena being filed in the Oregon
              16
                       Court in the first instance. See email from M. Jaeger to E. Chen dated March 4,
              17
                       2019, attached to Seymore Declaration as Ex. 10, pp. 2-3. CLAWA further
              18
                       informed Deloitte that it did not believe Deloitte had properly conferred with it in
              19
                       person, or at a minimum telephonically, as required by Local Rule 37-1;
              20
                       accordingly, CLAWA advised Deloitte that it did not believe the time period
              21
                       within which it had to prepare a response had even begun to run. Id. Deloitte
              22
                       responded via email on March 5, 2019 that it would not agree to CLAWA’s
              23
                       requested stipulation. Id. p. 2 (email from E. Chen to M. Jaeger).
              24
                             On March 6, 2019, counsel for CLAWA and Deloitte participated in a phone
              25
                       call during which they expressed their respective positions. Declaration of David
              26
                       Porteous, ¶ 2. CLAWA again advised Deloitte that it did not believe Deloitte had
              27
                       complied with the meet and confer obligations of the Local Rules and that it
              28
                       remained willing to engage in such efforts. Id., ¶ 2(a)-(b). CLAWA further
ATTORNEYS AT LAW
  LOS AN GE LES                                                   32    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                        LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 37 of 60 Page ID #:41


                   1 advised Deloitte that, should the parties be unable to reach agreement as to the
                   2 scope of any further response by CLAWA to the Subpoena, and presuming
                   3 Deloitte continued to refuse to stipulate to filing its motion in the District of
                   4 Oregon, CLAWA intended to file a motion to transfer in this Court. Id., ¶ 2(c).
                   5 Deloitte refused to stipulate to the transfer. Id., ¶ 3.
                   6         Counsel for Deloitte and CLAWA again conferred on March 8, 2019 to
                   7 attempt to compromise on the scope of a further response by CLAWA, however no
                   8 mutually acceptable agreement was reached. Porteous Decl., ¶ 4. Yet again,
                   9 Deloitte refused to agree to stipulate to file its motion in the District of Oregon. Id.
              10             G.     CLAWA’s Re-Assessment of the Burdens of Full Compliance
                                    with the Subpoena, Which Deloitte Through This Motion Now
              11                    Seeks
              12             CLAWA also endeavored around this time to again review the Subpoena
              13 requests to which it had previously and continues to object to attempt to decipher
              14 even some tangential connection to the issue of class certification and to further
              15 assess the burdens associated with producing such information. See Seymore Decl.,
              16 ¶ 13.4
              17             The CLAWA personnel responsible for operations and compliance with
              18 knowledge of CLAWA’s documents and other electronically-stored information
              19 (“ESI”), further came to understand that, to the extent the Subpoena requests to
              20 which CLAWA has objected are subject to reasonable construction (many being
              21 objectionable as vague and ambiguous), and taking such objectionable requests at
              22
              23       4
                   As explained in CLAWA’s February 20, 2019 letter to Deloitte, CLAWA saw
              24 (and continues to see) no connection to the issue of class certification in the
                 documents sought by all or portions of Requests Nos. 1, 7-12, 15, and 17-19,
              25 which seek documents, including and without limitation: all of CLAWA’s internal
                 policies and procedures governing client onboarding, code of ethics, conduct,
              26 compliance, and monitoring; the results of CLAWA’s internal audits;
                 correspondence and documents CLAWA may have provided to the SEC and any
              27 other regulatory or law enforcement agency; document concerning CLAWA’s
                 clients who did not invest in Aequitas, and all of CLAWA’s internal analysis and
              28 diligence regarding Aequitas, regardless of whether that information was
                 disseminated to CLAWA’s clients. See Seymore Decl. Ex. 9.
ATTORNEYS AT LAW
  LOS AN GE LES                                                   33    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                        LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 38 of 60 Page ID #:42


                   1 face value as best CLAWA can discern, have explained that the burden on
                   2 CLAWA to identify, collect, review, and produce the gambit of requested
                   3 information, would be considerable; at a minimum, operations and compliance
                   4 personnel understand that compliance with the various requests, which almost
                   5 universally seek historical records dating back as far as 2012, if not earlier, would
                   6 require the devotion of time by multiple employees for a period of additional
                   7 multiple work weeks to engage in efforts to locate, collect, review, and export,
                   8 potentially responsive materials, as well as impose a strain on CLAWA’s IT and
                   9 other systems where those documents are or would need to be maintained and/or
              10 collected. Seymore Decl., ¶ 13. The burdens of such efforts on CLAWA would
              11 include, without limitation, disruption to CLAWA’s regular business, loss of
              12 employee hours to focus on these efforts which would otherwise be devoted to
              13 CLAWA business, impact on IT and other system capacity across and servicing
              14 routine company needs, the cost affiliated with these losses and any additional
              15 technical needs CLAWA would need to undertake in order to comply, such as
              16 utilization of an ESI vendor to receive, process, store, and export responsive
              17 ESI. Id.
              18             Unable to resolve their differences, on March 13, 2019, counsel for CLAWA
              19 provided its responsive portions of the joint stipulation to counsel for Deloitte.
              20 Porteous Decl., ¶ 5.
              21 IV.         Deloitte’s Position
              22             A.    The Subpoena Seeks Relevant Information And Is Reasonably
                                   Calculated To Lead To The Discovery Of Admissible Evidence
              23
                             The documents that Deloitte seeks from CLAWA are relevant to the Oregon
              24
                      Class Action for several reasons. The scope of discovery extends to “any
              25
                      nonprivileged matter that is relevant to any party’s claim or defense and
              26
                      proportional to the needs of the case.” FRCP 26(b)(1). “Evidence is relevant if ‘it
              27
                      has any tendency to make a fact more or less probable than it would be without the
              28

ATTORNEYS AT LAW
  LOS AN GE LES                                                  34   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 39 of 60 Page ID #:43


                   1 evidence.’” Dunlap v. Liberty Nat. Prod., Inc., 2015 WL 1778477, at *11 (D. Or.
                   2 Apr. 20, 2015) (citing FRE 401).
                   3               1.     The Requested Documents Are Relevant to Plaintiffs’
                   4                      Claims Of “Seller Liability” And “Nonseller Liability”

                   5         The Requested Documents are relevant to the subject matter of the Oregon

                   6 Class Action which, as discussed above, involves (i) a “seller liability” claim that
                   7 Aequitas sold its securities by means of false or misleading statements; and (ii) a
                   8 “nonseller” claim that Deloitte materially aided in those allegedly illegal sales
                   9 when it was identified to prospective investors as Aequitas’s auditor. Both claims
              10 raise fundamental questions about how Aequitas sold its securities—questions that
              11 CLAWA’s documents will help to answer.
              12             With respect to “seller liability,” CLAWA’s documents are relevant to

              13 whether Aequitas sold investments by means of untrue statements of material fact
              14 or misleading omissions. See ORS 59.115(1)(b). More specifically, what Aequitas
              15 told CLAWA about its products and business, and in turn, what CLAWA told its
              16 customers about Aequitas bear directly on the question of whether Aequitas sold
              17 securities “by means of” untrue statements or misleading omissions. See, e.g., TSC
              18 Indus. v. Northway, 426 U.S. 438, 449 (1976) (holding that “there must be a
              19 substantial likelihood that the disclosure of the omitted fact would have been
              20 viewed by the reasonable investor as having significantly altered the ‘total mix’ of
              21 information made available”). If there are no primary violations of Oregon
              22 securities law, Deloitte cannot be “secondarily” liable. The Requested Documents
              23 are relevant to these issues. See, e.g., RFP No. 4 (offering and sale materials
              24 received from Aequitas); RFP No. 7 (communications with Aequitas or other third
              25 parties relating to Aequitas or its securities, including those that informed
              26 CLAWA’s services or advice); RFP No. 8 (documents and communications
              27 relating to events regarding Aequitas or its securities).
              28

ATTORNEYS AT LAW
  LOS AN GE LES                                                 35    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 40 of 60 Page ID #:44


                   1         As to “nonseller liability,” CLAWA’s documents are relevant to whether
                   2 Deloitte “participate[d] or materially aid[ed]” in the sale of Aequitas securities.
                   3 See ORS 59.115(3). Plaintiffs allege that Deloitte-audited financial statements
                   4 were “material” to their decision to invest in Aequitas—a claim that Deloitte
                   5 denies. Masuda Decl. Ex. 1. The Requested Documents inform the reasons why
                   6 CLAWA recommended Aequitas to its clients, and, moreover, why CLAWA’s
                   7 clients ultimately invested in Aequitas. See, e.g., RFP Nos. 4, 7, and 8 (described
                   8 above); RFP No. 10 (agreements and disclosures regarding CLAWA’s services);
                   9 RFP No. 11 (documents addressing CLAWA’s fiduciary and regulatory
              10 obligations); RFP No. 12 (documents relating to CLAWA’s due diligence of its
              11 clients’ Aequitas investments), RFP No. 14 (agreements between CLAWA and
              12 third parties such as referral or selling agreements); RFP No. 17 (documents
              13 relating to CLAWA’s compensation in connection with Aequitas transactions); and
              14 RFP Nos. 18-19 (documents produced or deposition testimony in proceedings
              15 before federal regulatory agencies relating to Aequitas securities).
              16                   2.     The Requested Documents Are Relevant To Class
              17                          Certification

              18             In addition, for the putative class to be certified, Plaintiffs must demonstrate

              19 that the proposed class satisfies all prerequisites of Federal Rule of Civil Procedure
              20 23. Rule 23(a) provides that claims may be pursued as a class only if: (1) the class
              21 is so numerous that joinder of all members is impracticable (“numerosity”); (2)
              22 there are questions of law or fact common to the class (“common questions”); (3)
              23 the claims or defenses of the representative parties are typical of the claims or
              24 defenses of the class (“typicality”); and (4) the representative parties will fairly and
              25 adequately protect the interests of the class (“adequacy”). Rule 23(b)(3) adds that
              26 a class may only be certified if “the court finds that the questions of law or fact
              27 common to class members predominate over any questions affecting only
              28 individual members.”

ATTORNEYS AT LAW
  LOS AN GE LES                                                   36   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                       LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 41 of 60 Page ID #:45


                   1        Although Plaintiffs will not file their motion for class certification until
                   2 April 26, 2019, Deloitte anticipates opposing on a number of bases, including that
                   3 class treatment is inappropriate under Rule 23(b)(3) because common questions of
                   4 law or fact common to class members do not predominate over individualized
                   5 inquiries. Fed. R. Civ. P. 23(b)(3); see also In re Enron Corp. Sec. Derivative &
                   6 “ERISA” Litig., 529 F. Supp. 2d 644, 677 (S.D. Tex. 2006) (“[T]he predominance
                   7 element is ‘far more demanding’ because it ‘tests whether proposed classes are
                   8 sufficiently cohesive to warrant adjudication by representation.’”). The
                   9 information Deloitte seeks from CLAWA relates directly to this inquiry.
              10            First, variations in the Aequitas offering materials, as well as differences in
              11 oral representations made by Aequitas and the RIAs to individual purchasers, bear
              12 upon the predominance analysis under Rule 23(b)(3). See, e.g., Moore v.
              13 PaineWebber, Inc., 306 F.3d 1247, 1253 (2d Cir. 2002) (noting that “the Third,
              14 Fourth, Fifth, Sixth, and Seventh Circuits … have held that oral misrepresentations
              15 are presumptively individualized”); Johnston v. HBO Film Mgmt., Inc., 265 F.3d
              16 178, 190 (3d Cir. 2001) (denying class certification where claims involved oral
              17 representations beyond prospectus); In re Sci. Control Corp. Sec. Litig., 71 F.R.D.
              18 491, 507-08 (S.D.N.Y. 1976) (denying class certification because “individual
              19 brokers made representations to individual customers” about relevant facts).
              20 Courts also have refused to certify a class when the materiality of representations
              21 varied over the class period. E.g., J.H. Cohn & Co v. Am. Appraisal Assocs., Inc.,
              22 628 F.2d 994, 998 (7th Cir. 1980) (denying class certification where a purchaser
              23 early in the class period “would face a different question of proof on the
              24 materiality issue” than a later purchaser “after a great deal more information
              25 concerning [the issuer] was available”). The Requested Documents—which
              26 include Aequitas sales materials provided to investors by CLAWA (RFP Nos. 4
              27 and 5) and communications between CLAWA and its clients regarding the
              28 Aequitas securities (RFP No. 9)—shed light on whether investors received

ATTORNEYS AT LAW
  LOS AN GE LES                                                  37    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                       LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 42 of 60 Page ID #:46


                   1 individualized Aequitas sales pitches that may preclude class certification. See,
                   2 e.g., Masuda Decl. Ex. 5 at 96:10-23 (plaintiff Mohan Harihara in related Oregon
                   3 state court action, Ramsdell v. Deloitte, Case No. 16CV40659 (Multnomah Cty.
                   4 Cir. Ct.), testifying that his RIA described Aequitas as a “solid” investment despite
                   5 disclosures the investment involved a “high degree of risk”); Masuda Decl. Ex. 6 at
                   6 232:20-233:15 (plaintiff Michael Thomas in related Oregon state court action,
                   7 Pommier v. Deloitte, Case No. 16CV36439 (Multnomah Cty. Cir. Ct.), testifying
                   8 that his RIA did not inform him that Aequitas invested in Corinthian Colleges,
                   9 despite disclosures stating otherwise, and that had he been informed of this fact,
              10 “would have run from [the Aequitas investment] faster than you could believe”).
              11             Second, the Requested Documents inform the issue of whether
              12 individualized inquiries predominate over an essential element of Plaintiffs’ claims
              13 under ORS 59.115(1)(b)—specifically, whether each investor lacked knowledge
              14 that the representations were untrue. The Requested Documents illustrate the types
              15 of information and knowledge imparted to prospective class members. Courts
              16 routinely have refused certification where class members possessed differing levels
              17 of knowledge concerning the alleged misrepresentations. See, e.g., In re Initial
              18 Public Offerings Sec. Litig., 471 F.3d 24, 43 (2d Cir. 2007) (reversing certification
              19 of class where individualized inquiries were required to determine lack of
              20 knowledge based on evidence and allegations that knowledge of alleged scheme
              21 were widespread); In re Lehman Bros. Sec. and ERISA Litig., No. 08 CIV 5523
              22 LAK, 2013 WL 440622, at *3–4 (S.D.N.Y. Jan. 23, 2013) (denying class
              23 certification because “the knowledge of each potential class member . . . would cut
              24 against a finding that common questions predominate”); N.J. Carpenters Health
              25 Fund v. Residential Capital, LLC, 272 F.R.D. 160, 169 (S.D.N.Y. 2011), aff’d 477
              26 Fed. App’x 809, 813 (2d Cir. Apr. 30, 2012) (denying class certification where
              27 “different levels of knowledge can be imputed to investors who purchased at
              28 different times because throughout the relevant period more and more information

ATTORNEYS AT LAW
  LOS AN GE LES                                                 38   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                     LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 43 of 60 Page ID #:47


                   1 became publicly available, including reports of government actions or
                   2 investigations, analysts’ reports, news items and raw data”). Among Plaintiffs’
                   3 alleged misrepresentations, Plaintiffs claim that they were misled that the Aequitas
                   4 securities were “secure, stable, and liquid.” Masuda Decl. Ex. 1 ¶ 3. The
                   5 Requested Documents—which include CLAWA’s due diligence and review of its
                   6 clients’ Aequitas transactions (RFP Nos. 6 and 12) and disclosures, waivers, and
                   7 acknowledgements signed by the investors regarding the Aequitas securities (RFP
                   8 Nos. 10 and 13)—shed light on whether individualized inquiries regarding
                   9 investors’ actual knowledge of the alleged representations may preclude class
              10 certification.
              11            Third, the Requested Documents inform the issue of whether individualized
              12 inquiries predominate regarding Deloitte’s secondary liability with respect to each
              13 class member. The identification of Deloitte as auditor may not have impacted
              14 Aequitas investors equally, and for many, may have had no impact at all. See
              15 Masuda Decl. Ex. 6 at 244:5-12 (plaintiff Thomas testifying that he was not aware
              16 that Deloitte was the auditor for Aequitas prior to his decisions to invest or renew
              17 his Aequitas investments); Masuda Decl. Ex. 7 at 106:19-22 (plaintiff Julia Tung
              18 in related Oregon state court action, Layton v. Deloitte, Case No. 17CV42915
              19 (Multnomah Cty. Cir. Ct.), testifying same). The Requested Documents are
              20 relevant to determining what was communicated to CLAWA clients regarding
              21 Deloitte, whether clients received or reviewed Aequitas audited financials, and
              22 what impact Deloitte’s purported involvement had on the investment decision. See
              23 Galbraith v. MML Inv’r Servs., Inc., 2009 WL 4955617, at *5 (D. Or. Dec. 11,
              24 2009) (finding that a defendant is secondarily liable under ORS 59.115(3) when
              25 the sale “‘would not and could not have been completed or consummated’ without
              26 the material aid of the defendant”). The Requested Documents—which include
              27 documents referring to Deloitte and the audited financial statements (Request Nos.
              28 15 and 16)—are relevant to this inquiry. In addition, other reasons could have

ATTORNEYS AT LAW
  LOS AN GE LES                                                 39   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                     LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 44 of 60 Page ID #:48


                   1 motivated the transactions, such as high interest rates or a promising business
                   2 model, that would create individualized inquiries with respect to Deloitte’s
                   3 “nonseller liability.” Supra Section IV.A.1.
                   4         During the meet-and-confer process, CLAWA failed to provide any
                   5 authority to demonstrate that the Requested Documents were not relevant to the
                   6 claims and defenses in the Oregon Class Action. Instead, CLAWA’s about-face
                   7 appears to stem from a concern that it might get sued. See Masuda Decl. Ex. 4. at
                   8 2 (stating that CLAWA’s agreement to produce “Class Certification-Related
                   9 Information” was “made without the knowledge that Deloitte was actively
              10 pursuing claims against other third-party investment advisers and would
              11 considering bringing the same or similar actions.”). But CLAWA cites no
              12 authority for the proposition that fear of potential contribution claims is a valid
              13 reason to withhold relevant documents that are responsive to a duly-issued and
              14 served subpoena. The Requested Documents are relevant to the claims and
              15 defenses in the Oregon Class Action and must be produced.
              16             B.     CLAWA’s Relevance Objection As To Requests 11-12 and 17-19
                                    Is Meritless
              17
                             CLAWA objects that Request Nos. 11-12 and 17-19—which seek
              18
                       CLAWA’s compliance policies and procedures, due diligence performed on
              19
                       Aequitas, compensation received by CLAWA for selling Aequitas securities, and
              20
                       documents it produced to federal agencies including the SEC or FINRA—are not
              21
                       relevant to class certification. As explained above, these documents are relevant to
              22
                       both “seller liability” and “nonseller liability” under the Oregon Securities Law.
              23
                       For example, the due diligence CLAWA performed on the Aequitas investments is
              24
                       relevant to the bases upon which CLAWA made recommendations to its clients to
              25
                       invest in Aequitas. Similarly, documents concerning the information CLAWA
              26
                       obtained from Aequitas, CLAWA’s compliance (or lack thereof) with its fiduciary
              27
                       obligations and regulatory requirements, and CLAWA’s financial incentives to sell
              28

ATTORNEYS AT LAW
  LOS AN GE LES                                                  40    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                       LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 45 of 60 Page ID #:49


                   1 Aequitas securities, are all necessary to understand fully the role that RIAs like
                   2 CLAWA played in the sales at issue (as compared to Deloitte’s alleged role). See
                   3 supra Section IV.A.2. In addition, documents responsive to Request Nos. 11-12
                   4 and 17-19 are directly relevant to determining the differing levels of information
                   5 received by members of the putative class—which impacts the class-certification
                   6 analysis. See New Jersey Carpenters II, 272 F.R.D. at 169.
                   7         C.     CLAWA’s Overbreadth Objection As To Requests 7-10, 12, And
                                    15 Should Be Rejected
                   8
                             CLAWA objects to Request Nos. 7-10, 12, and 15 because they seek
                   9
                       information regarding “CLAWA’s clients who did not invest in Aequitas
              10
                       securities.” Not so. Deloitte does not seek documents from CLAWA clients who
              11
                       did not invest in Aequitas. See, e.g., RFP No. 7 (seeking communications
              12
                       “Relating to any Aequitas Security or Aequitas Entity”); RFP No. 12 (seeking
              13
                       documents relating to “due diligence of Your Clients’ investments in any Aequitas
              14
                       Security or Aequitas Entity”). Deloitte’s requests are narrowly tailored to discover
              15
                       documents germane to the Oregon Class Action. In an effort to compromise,
              16
                       Deloitte even proposed to limit CLAWA’s search for responsive documents to a
              17
                       subset of twelve clients who invested in Aequitas, yet CLAWA rejected Deloitte’s
              18
                       offer. As a result, it is disingenuous for CLAWA to argue now that Deloitte’s
              19
                       requests are “unduly burdensome.”
              20
                             Deloitte now seeks CLAWA’s full compliance with its Subpoena. This
              21
                       Court should order CLAWA to produce all non-privileged documents responsive
              22
                       to Request Nos. 2-19 for all of CLAWA’s clients that invested in Aequitas.
              23
              24 V.          CLIFTONLARSONALLEN WEALTH ADVISORS’ POSITION
              25             A.     CLAWA Is A Non-Party To This Action And Has Already
                                    Produced Over 6,100 Pages Of Documents; Deloitte Has Failed To
              26                    Meet Its Burden Under Rule 26
              27             The standard set forth in Rule 26 applies to discovery requests issued
              28 pursuant to a subpoena under Rule 45. See Amini Innovation Corp. v. McFerran

ATTORNEYS AT LAW
  LOS AN GE LES                                                  41   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 46 of 60 Page ID #:50


                   1 Home Furnishings, Inc., 300 F.R.D. 406, 409 (C.D. Cal. 2014) (quashing third-
                   2 party subpoena in light of “sheer breadth” of the topics). As articulated above,
                   3 CLAWA has already engaged in the process of searching for, reviewing, and
                   4 producing over 6,100 pages of documents in response to the Subpoena, and its
                   5 counsel has met and conferred with Deloitte’s counsel in good faith to attempt to
                   6 narrow the scope of the Subpoena. Seymore Decl. Exhs. 6-7, 9. These activities –
                   7 as well as CLAWA’s efforts in now resisting Deloitte’s motion to compel and
                   8 drafting the motion to transfer that Deloitte’s intransigence is forcing CLAWA to
                   9 bring – represent a significant investment of time and money for any entity, let
              10 alone one that is not, and according to Deloitte is not contemplated to be, a party to
              11 the action. As the Ninth Circuit has noted, “[n]onparty witnesses are powerless to
              12 control the scope of litigation and discovery, and should not be forced to subsidize
              13 an unreasonable share of the costs of a litigation to which they are not a party.”
              14 United States v. Columbia Broad. Sys., Inc., 666 F.2d 364, 371 (9th Cir. 1982).
              15            These facts alone demonstrate that CLAWA has already long since satisfied
              16 its obligations commensurate with the Rule 26 “proportionality” standard given
              17 CLAWA’s lack of involvement in the case. See In re Allergan, Inc, 2016 WL
              18 5922717, at *2 (C.D. Cal. Sept. 23, 2016) (denying motion to compel production
              19 of discovery from third party as unduly burdensome and because requests “fail[ed]
              20 to demonstrate how . . . as written, [they were] proportional and reasonably
              21 calculated to lead to the discovery of relevant information that [third-party] may
              22 possess” and did not clarify how they would reveal information relevant to class
              23 certification).
              24            To the extent the Court determines to nevertheless address the details of
              25 Deloitte’s motion, Deloitte has not otherwise met its burden to demonstrate the
              26 relevance and proportionality of the requests in the Subpoena to which it claims
              27 CLAWA has not adequately responded. “The party seeking to compel discovery
              28 has the burden of establishing that its request satisfies the relevancy requirements

ATTORNEYS AT LAW
  LOS AN GE LES                                                 42   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                     LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 47 of 60 Page ID #:51


                   1 of Rule 26(b)(1).” Hsingching Hsu v. Puma Biotechnology, Inc., 2018 WL
                   2 4951918, at *4 (C.D. Cal. June 27, 2018) (quoting Bryant v. Ochoa, 2009 WL
                   3 1390794 at *1 (S.D. Cal. May 14, 2009)). Furthermore, special consideration must
                   4 be given to the burden imposed on non-parties served with a subpoena. See
                   5 Fed. R. Civ. P. 45(d)(3)(A)(iv) (requiring that a court quash a subpoena if it
                   6 imposes an undue burden upon the subpoena recipient); Dart Industries Co., Inc. v.
                   7 Westwood Chemical Co., 649 F.2d 646 (9th Cir. 1980) (“While discovery is a
                   8 valuable right and should not be unnecessarily restricted, the ‘necessary’ restriction
                   9 may be broader when a non-party is the target of discovery.”).
              10             To assess undue burden, courts weigh the burden imposed on a subpoenaed
              11 party against the value of the information sought to the serving party. Moon v.
              12 SCP Pool Corp., 232 F.R.D. 633, 637 (C.D. Cal. 2005) (citation omitted). Finally,
              13 “compelling a non-party to produce documents beyond the scope of allowable
              14 discovery necessarily imposes an undue burden or expense.” Rodriguez v. El Toro
              15 Med. Inv’rs Ltd. P’ship, 2017 WL 2495171, at *2 (C.D. Cal. May 11, 2017); see
              16 also Thunderbird v. Oregon, 2010 WL 4483355, at *3 (D. Or. Oct. 12, 2010)
              17 (“Obviously, if the sought-after documents are not relevant . . . then any burden
              18 whatsoever imposed would be by definition undue.”) (citation omitted).
              19             As demonstrated below, Deloitte has failed to meet this burden.
              20             B.    Deloitte Is Improperly Seeking Merits-Based Discovery Irrelevant
                                   to The Existing Claims in The Action And Prior To Class
              21                   Certification
              22                   1.     The Oregon Court Wants to Avoid Merits-Related Rulings
                                          in Discovery Motio ns And Has Been Keeping A Tight Rein
              23                          On Discovery Generally Prior To Class Certification
              24             Deloitte’s initial relevance argument does not address class certification
              25 issues at all, instead discussing the merits of the underlying claims. The Oregon
              26 Court has previously articulated the risk of implicating merits issues in discovery
              27 motions: “The court should avoid making merits rulings when deciding discovery
              28 motions, which can be avoided here by limiting discovery’s scope until the

ATTORNEYS AT LAW
  LOS AN GE LES                                                  43   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 48 of 60 Page ID #:52


                   1 pending motions are decided.” See Seymore Decl. Ex. 1 (Dkt. No. 174, November
                   2 28, 2016 Opinion and Order on Deloitte’s and EisnerAmper’s Motions for
                   3 Protective Order). While that order was issued while motions to dismiss were
                   4 pending, the plaintiffs in the underlying action have recently filed a motion to
                   5 strike another defendant’s cross-complaints for contribution, and an opposition to
                   6 Deloitte’s motion for leave to do the same. See Dkt. Nos. 436-37. The same logic
                   7 applies here, as to determine the relevance of the Subpoena’s remaining requests,
                   8 the Court would necessarily have to opine on the relationship between a non-
                   9 party’s actions and Deloitte’s “non-seller” liability defenses – precisely the subject
              10 of the contribution actions. As to Deloitte’s “seller” liability relevance argument,
              11 that subject matter is relevant, if at all, to plaintiffs and Aequitas, not Deloitte.
              12 Deloitte stretches mightily to connect CLAWA’s information to “seller” liability –
              13 the documents sought might “bear” on “what Aequitas told CLAWA about its
              14 products and business, and in turn, what CLAWA told its customers about
              15 Aequitas” – and if Aequitas is not liable, the argument continues, Deloitte cannot
              16 be “‘secondarily’ liable.” The leaps required here from evidence sought to
              17 Deloitte’s interest are themselves the best evidence that any alleged relevance of
              18 these documents – to say nothing of Deloitte’s “need” for them – is far outweighed
              19 by the disproportionate burden on CLAWA, particularly given its non-party
              20 status.5
              21             Furthermore, as evidenced by the Oregon Court’s order just cited, Dkt.
              22 No. 174, as well as more recent orders it has issued (see, e.g., Seymore Decl. Ex. 4
              23 (Dkt. No. 448, January 24, 2019 Order denying Sidley’s Mot. to Compel)), it is
              24 keeping a tight rein on the scope of discovery at this stage of the litigation, i.e.,
              25      5
                   Deloitte makes a similar stretch with the only authority it cites in this portion of
              26 its argument. First, TSC Industries v. Northway was brought under the federal
                 securities laws, not Oregon state securities law, and it is the latter statutes Deloitte
              27 is relying on for its relevance arguments here. See 426 U.S. 438, 449 (1976).
                 Second, the standard articulated in TSC Industries was developed and being
              28 applied in the context of a proxy statement – not secondary communications
                 involving non-parties to the action. See id.
ATTORNEYS AT LAW
  LOS AN GE LES                                                  44   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 49 of 60 Page ID #:53


                   1 prior to class certification. See also Henderson v. United Student Aid Funds, Inc.
                   2 2015 WL 4742346, at *3 (S.D. Cal. Jul. 28, 2015) (“Discovery in a putative class
                   3 action at the pre-certification stage is generally limited to such certification issues
                   4 as the number of class members, the existence of common questions, typicality of
                   5 the claims, and the representative’s ability to represent the class.”). Courts
                   6 frequently stay merits-based discovery among parties prior to class certification;
                   7 the fact that Deloitte is seeking merits-based discovery from a non-party is yet
                   8 another example of its overreach, and evidence of the disproportionate nature of
                   9 the remaining requests in the Subpoena.
              10                    2.    Deloitte’s Merits-Related Relevance Arguments Are
                                          Insufficient
              11
                             Even if the Court does decide to consider Deloitte’s merits-based arguments
              12
                      at this stage – though it should not – a review of the substance of those arguments
              13
                      reveals that they too are insufficient.
              14
                                          a.     Deloitte’s Attempts to Connect CLAWA’s Documents to
              15                                 Its Own Potential Liability Stretch Far Beyond the
              16                                 Bounds of Relevance or Proportionality
                             Deloitte implicitly and explicitly argues – for the first time, never having
              17
                      raised it in any previous discussions with CLAWA when it was merely seeking
              18
                      “class certification-related” information (see generally Seymore Decl. Ex. 9) –
              19
                      based on the Oregon securities laws that CLAWA actively and directly participated
              20
                      in the sales at issue and/or received compensation from Aequitas, which somehow
              21
                      justifies further discovery from CLAWA. See, e.g., Section II.A, supra (“[t]his is
              22
                      where CLAWA’s documents come into play. Plaintiffs allege that Aequitas used a
              23
                      network of RIAs to sell the various securities at issue. . . . Aequitas paid RIAs
              24
                      to promote its securities and steer clients to invest.”) (internal citation omitted)
              25
                      (emphasis added).
              26
                             Deloitte conflates CLAWA’s role as an investment advisor to its clients, and
              27
                      a non-discretionary one at that, with that of a “broker-dealer” or “seller” for
              28

ATTORNEYS AT LAW
  LOS AN GE LES                                                   45    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                        LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 50 of 60 Page ID #:54


                   1 purposes of ORS 59.115. The Oregon securities laws do not define a “seller,” but
                   2 the District of Oregon has defined a “seller” thereunder to “only refer[] to persons
                   3 who pass title to securities.” Newman v. Comprehensive Care Corp., 794 F. Supp.
                   4 1513, 1526 (D. Or. 1992). Moreover, a “salesperson” is defined as “a person,
                   5 other than a broker-dealer, who represents or purports to represent a broker-dealer,
                   6 issuer or owner of securities in effecting or attempting to effect in any manner
                   7 securities transactions.” ORS 59.015(18). In other words, an agent of the issuer, a
                   8 broker-dealer, or other person selling their securities. Lastly, a federally-registered
                   9 investment adviser, such as CLAWA, is defined by Section 202(a)(11) of the
              10 Investment Advisers Act of 1940 as “any person or firm that: for compensation, is
              11 engaged in the business of providing advice to others or issuing reports or analyses
              12 regarding securities.” In other words, it is not the same as a broker-dealer; it is not
              13 selling securities or passing title to securities as a broker-dealer would as required
              14 for “seller” status and liability under the Oregon Securities Laws. Rather, it is
              15 offering advice to its clients.
              16             As Deloitte admits, CLAWA is a registered investment adviser (RIA).
              17 Deloitte has made no showing whatsoever to support its naked assertion that
              18 CLAWA, in addition to being an RIA to its own clients, was somehow and
              19 simultaneously an agent for Aequitas, in other words a “seller” acting on its behalf.
              20 Stripped of any statutory or factual basis for the assertion that CLAWA is
              21 somehow a “seller” for Aequitas to its clients – it was not – Deloitte’s additional
              22 document requests are revealed to be nothing more than an attempt to try and re-
              23 cast CLAWA as a seller. Neither the Oregon securities laws nor the Investment
              24 Advisers Act support this construction, and Deloitte should not be permitted to
              25 embark on its fishing expedition with no legal or factual basis for arguing CLAWA
              26 is a seller in order to do so. At its most base level, Deloitte’s ipse dixit logic that
              27 discovery must be had from CLAWA is premised on the conclusion it is seeking
              28 discovery to prove – namely that CLAWA was a “seller” for Aequitas. Such

ATTORNEYS AT LAW
  LOS AN GE LES                                                  46   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 51 of 60 Page ID #:55


                   1 circular logic cannot form the basis of a legitimate claim of relevance, particularly
                   2 from a non-party.
                   3                      b.    The Oregon Court Has Repeatedly Rejected Deloitte’s
                   4                            Arguments That Reliance Is An Element Of The Oregon
                                                Securities Laws At Issue, Such That Deloitte’s Proposed
                   5                            Discovery Concerning What CLAWA Investors Received
                                                And Relied Upon Is Improper To Any Issue Or Defense
                   6                            In The Case, Let Alone Class Certification
                   7         Second, the Oregon Court has twice held, in denying Deloitte’s and other
                   8 defendants’ motions to dismiss in the case, that the relevant Oregon statute (ORS
                   9 § 59.115(1)(b)) does not have a reliance requirement. See Seymore Decl. Exs. 2
              10 (Dkt. No. 242, pp. 18-19), and 3 (Dkt. No. 340, pp. 7-8.). The instant motion to
              11 compel is simply another effort by Deloitte to read a reliance requirement into the
              12 statute: according to Deloitte’s arguments above, it is seeking further information
              13 requested in the Subpoena to learn “what CLAWA told its customers about
              14 Aequitas” and “why CLAWA’s clients ultimately invested in Aequitas.” These
              15 concepts are proxies for reliance, which is irrelevant. See Basic Inc. v. Levinson,
              16 485 U.S. 224, 243 (1988) (“the proxy solicitation itself, rather than the defect in
              17 the solicitation materials,” was the essential link in the transaction). Furthermore,
              18 in its August 1, 2018 order, the Oregon Court described the misrepresentations
              19 alleged in Plaintiffs’ Second Amended Complaint, and none involved CLAWA.
              20 See Seymore Decl. Ex. 3 (Dkt. No. 340, p. 9) (finding that “Plaintiffs have
              21 identified various PPMs and investment documentation,” and reciting in detail all
              22 of the documents identified in the SAC, none of which references CLAWA). Once
              23 again, the attenuated, if not nonexistent, connection between the relevant claims
              24 and the information sought demonstrates a clearly disproportionate imbalance
              25 between burden and value, if not outright irrelevance (which, as noted, is by
              26 definition an undue burden).
              27                          c.    The Documents CLAWA Has Already Produced
              28                                Precluded CLAWA Investors From Relying Upon Any
                                                CLAWA Communications In Making Their Investment
ATTORNEYS AT LAW
  LOS AN GE LES                                                  47   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 52 of 60 Page ID #:56


                   1                            Decisions in Any Event
                   2         Third, the documents CLAWA has already produced to Deloitte confirm that
                   3 the terms of the investment as subscribed to by each of CLAWA’s clients who
                   4 invested in Aequitas preclude reliance upon any other communications outside the
                   5 offering documents (i.e., the CPPMs and Subscription Agreements), which in
                   6 effect renders the information Deloitte seeks per se irrelevant for this additional
                   7 reason. In pertinent part, the subscription agreement contained the following no-
               8 reliance clause:
               9              Representations, Warranties and Acknowledgements.
                              As an inducement to the Partnership to accept this
              10              Subscription Agreement, the subscriber hereby agrees,
                              represents, warrants and acknowledges to the
              11              Administrator, the General Partner and the Partnership as
              12              follows:
                              ...
              13
                              (h) The Subscriber is investing in the Partnership solely
              14              on the basis of the Partnership Documents [defined in the
              15              Subscription   Agreement as the CPPM, its supplements,
                              Amended and Restated Limited Partnership Agreement
              16              of the Partnership, and the Subscription Agreement
                              itself], irrespective of any other information which the
              17              Subscriber may have received from the Partnership or
              18              any Sponsor Party [defined in CPPM as the General
                              Partner and Aequitas Investment Management, LLC].
              19              The Subscriber understands that it may not rely upon,
                              and affirms that in deciding to invest in the Partnership, it
              20              has not relied upon, any representations or other
                              information (whether oral or written), including, without
              21              limitation, any forecast, exhibit, or any other marketing
              22              or analytical materials provided by the Partnership, any
                              Sponsor Party, any of their respective employees or
              23              affiliates other than as set forth in the Partnership
                              Documents. The Subscriber acknowledges that any such
              24              materials that may have been provided by a Sponsor
              25              Party, including without limitation through an electronic
                              data room, for potential investors in the Partnership, were
              26              provided based solely in reliance on the Subscriber's
                              representations to the Sponsor Parties that the Investor
              27              has the knowledge, sophistication and experience in
                              financial and business matters such that the Subscriber is
              28              capable, either alone or with the advice of its own
ATTORNEYS AT LAW
  LOS AN GE LES                                                  48   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 53 of 60 Page ID #:57


                   1                financial, legal and tax advisors, of evaluating the merits
                                    and risks of an investment in the Partnership, and the
                   2                Sponsor Parties and their respective affiliates, directors,
                   3                officers, employees, advisors and other representatives
                                    make no representation as to the accuracy or
                   4                completeness of any such information or as to its
                                    sufficiency or suitability for the Subscriber’s purposes.
                   5
                       Seymore Decl., ¶ 9.
                   6
                             Courts have recognized that where, as here, an investor has executed a no-
                   7
                       reliance clause precluding reliance upon outside documents, representations, and
                   8
                       communications, that investor is precluded from relying upon additional outside
                   9
                       representations in making his or her investment decisions. Paracor Finance, Inc.
              10
                       v. General Electric Capital Corp., 96 F.3d 1151, 1155, 1159-60 (9th Cir. 1996)
              11
                       (affirming grant of summary judgment on federal securities claims against
              12
                       claimants under section 10(b) and Rule 10b-5, and dismissal of Oregon Securities
              13
                       Law claims under ORS § 59.115, including in part because of non-reliance clause,
              14
                       such that investors “failed to introduce an issue of material fact that they justifiably
              15
                       relied on GE Capital” because of language in purchase agreement that investors
              16
                       “made [their] own investment decision with respect to the purchase of the
              17
                       Debentures . . . without relying on any other person.”); FMC Techs., Inc. v.
              18
                       Edwards, 2007 WL 1725098, at *2 (W.D. Wash. June 12, 2007), aff’d, 302 F.
              19
                       App’x 577 (9th Cir. 2008) (finding plain language of no-reliance clause barred
              20
                       fraud claims, because in the Ninth Circuit “no-reliance clauses have been held to
              21
                       prevent reliance as a matter of law”); Calliari v. Sargento Foods, Inc., 2009 WL
              22
                       3784345, at *5 (W.D. Wash. Nov. 10, 2009), aff’d, 442 F. App’x 266 (9th Cir.
              23
                       2011) (“The plain language of the no reliance clause precludes the
              24
                       misrepresentation and estoppel claims.”).
              25
                             As in Paracor, the Subscription Agreements that CLAWA has produced for
              26
                       those of its clients who invested in Aequitas contain a similar non-reliance clause,
              27
                       quoted in full above, which states that the “Investor has the knowledge,
              28

ATTORNEYS AT LAW
  LOS AN GE LES                                                    49   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                        LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 54 of 60 Page ID #:58


                   1 sophistication and experience in financial and business matters such that the
                   2 Subscriber is capable, either alone or with the advice of its own financial, legal and
                   3 tax advisors, of evaluating the merits and risks of an investment in the Partnership”
                   4 and that the Subscriber “affirms that in deciding to invest in the Partnership, it has
                   5 not relied upon[] any representations or other information . . . other than as set
                   6 forth in the Partnership Documents.” See Seymore Decl., ¶ 9.
                   7                       d.    Deloitte’s Recent Confession That It Seeks Merits
                   8                             Discovery To Be Used For Purposes Including Possible
                                                 Contribution Claims Against CLAWA Underscores Its
                   9                             Bad-Faith Negotiation Throughout The Subpoena
                                                 Process And That It Does Not Have Adequate Grounds
              10                                 Proportional To The Needs Of The Case To Compel
                                                 Compliance With The Remainder Of Its Requests
              11
                             While Deloitte now attempts to downplay that it “currently has no basis for
              12
                       asserting a contribution claim against CLA,” when confronted with the recent
              13
                       contribution action in a meet and confer in January 2019, Deloitte indicated that it
              14
                       may as yet do so and would make no promises that the discovery produced by
              15
                       CLAWA would not be used for this purpose in addition to using it for class
              16
                       certification purposes. See Seymore Decl. Ex. 9, p. 2. To be clear, CLAWA is not
              17
                       arguing – despite Deloitte’s argument to the contrary – that its concern regarding a
              18
                       future claim that could be brought against it is, standing alone, a sufficient basis on
              19
                       which to resist compliance with the remainder of the Subpoena requests. What is
              20
                       clear, however, is that (i) CLAWA is not a party to this action; (ii) no party has
              21
                       filed any document with the Oregon Court indicating that it will be attempting to
              22
                       add CLAWA to the action; (iii) Deloitte has sought leave to file complaints for
              23
                       contribution against other RIAs; and (iv) the existing claims in the SAC do not
              24
                       implicate statements made or not made, or actions taken or not taken, by CLAWA.
              25
                       Given all of these facts, Deloitte simply has no adequate grounds proportional to
              26
                       the actual needs of the case on which to compel compliance with the remainder of
              27
                       its requests. To the extent Deloitte may be searching for evidence to support a
              28

ATTORNEYS AT LAW
  LOS AN GE LES                                                   50    JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                        LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 55 of 60 Page ID #:59


                   1 future contribution claim, such an intent is improper: “District courts need not
                   2 condone the use of discovery to engage in ‘fishing expedition[s].’” Rivera v.
                   3 NIBCO, Inc., 364 F.3d 1057, 1072 (9th Cir. 2004); Hofer v. Mack Trucks, Inc., 981
                   4 F.2d 377, 380 (8th Cir. 1992) (the broad construction of relevancy “should not be
                   5 misapplied so as to allow fishing expeditions in discovery”). 6
                   6         In sum, the non-class-related grounds Deloitte has offered as justification for
                   7 its motion fall far short of the requirements of Rules 26 and 45, particularly as
                   8 applied to a non-party.
                   9         C.     Deloitte’s Relevance Arguments Based on Class Certification
                                    Issues Also Fail
              10
                             Just as Deloitte’s arguments attempting to justify the Subpoena’s relevance
              11
                       on merits grounds fail, so too do its arguments focused on the Subpoena’s alleged
              12
                       relevance to class certification. Any claimed relevance or need is in fact de
              13
                       minimis, and not proportional to the demands being made of CLAWA.
              14
                             Deloitte’s arguments focus on a single prong of the class certification
              15
                       analysis pursuant to Rule 23(b)(3): whether common questions of law or fact
              16
                       predominate over individualized inquiries. The Supreme Court has held that when
              17
                       “one or more of the central issues in the action are common to the class and can be
              18
                       said to predominate, the action may be considered proper under Rule 23(b)(3) even
              19
                       though other important matters will have to be tried separately. . . .” Tyson Foods,
              20
                       Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (citation omitted). This standard
              21
                       is easily met in securities fraud cases: “Predominance is a test readily met in
              22
                       certain cases alleging consumer or securities fraud or violations of the antitrust
              23
                       laws.” Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 625 (1997). This is because
              24
                       “most securities cases challenge statements made in filings with the SEC or other
              25
              26       6
                  Plaintiffs have also set forth multiple reasons why the existing contribution claims
              27 are improper at this stage of the litigation, including judicial inefficiency,
                 unnecessary prejudice to the plaintiffs, and failure to yet accrue. See Dkt. No. 436
              28 (Plaintiffs’ Motion to Strike Sidley’s Third-Party Claims); Dkt. No. 437 (Plaintiffs’
                 Opposition to Deloitte’s Motion for Leave to File Third-Party Complaint).
ATTORNEYS AT LAW
  LOS AN GE LES                                                   51   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                       LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 56 of 60 Page ID #:60


                   1 public documents, with each class member receiving the same information (or
                   2 misinformation).” 7 Newberg on Class Actions § 22:81 (5th ed.). The same
                   3 treatise notes that “it is only the extraordinarily rare securities class action
                   4 involving oral, non-scripted misrepresentations in which the nature of the
                   5 misrepresentations or omissions themselves may present an individualized
                   6 question that fails the predominance test.” Id.
                   7         Here, the existing allegations of the SAC – focused, at least as to Deloitte,
                   8 on Aequitas’ financial statements, PPMs, and SEC disclosures (see Masuda Decl.
                   9 Ex. 1 (Dkt. 257, ¶ 190) – readily satisfy this standard. Any minor details regarding
              10 what may or may not have been separately communicated by CLAWA to the very
              11 small percentage of putative class members it served – which, it should be noted,
              12 appear nowhere in the SAC – could not possibly overcome the obvious existing
              13 common questions of both law and fact based on the “filings with the SEC or other
              14 public documents” referenced in the SAC. The additional documentation sought
              15 from CLAWA pursuant to the Subpoena is therefore irrelevant to class
              16 certification, or at most, so marginally relevant in the overall context of the case
              17 that it does not meet Rule 26’s proportionality standard.
              18             This inescapable conclusion is further evidenced by the fact that Deloitte
              19 could find no authority from the 9th Circuit or California district courts to support
              20 its position. The only case it does reference from within the 9th Circuit, Galbraith
              21 v. MML Inv’r Servs., Inc. from the District of Oregon, does not in fact contain the
              22 quote Deloitte cites in its parenthetical, was not a class action, and in fact resulted
              23 in a grant of a motion to dismiss because of a failure to find secondary liability
              24 under ORS 59.115(3). 2009 WL 4955617 (D. Or. Dec. 11, 2009). Rather, case
              25 law in the 9th Circuit reveals that even in actions where the alleged
              26 misrepresentations are primarily oral – that is, claims without the voluminous
              27 documents common to the class the plaintiffs are explicitly relying on here –
              28 variance in those communications is not necessarily sufficient for a lack of finding

ATTORNEYS AT LAW
  LOS AN GE LES                                                    52   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                        LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 57 of 60 Page ID #:61


                   1 of predominance. See Joint Equity Comm. of Inv’rs of Real Estate Partners, Inc. v.
                   2 Coldwell Banker Real Estate Corp., 281 F.R.D. 422, 430 (C.D. Cal. 2012)
                   3 (granting class certification) (citing In re First Alliance Mortg. Co., 471 F.3d 977,
                   4 991 (9th Cir. 2006)); see also Cameron v. E. M. Adams & Co., 547 F.2d 473, 477
                   5 (9th Cir. 1976) (“differences in the members’ acquisition of, and reliance on,
                   6 existing information” did not interfere with the predominance of the common
                   7 question).
                   8         The remaining documents sought by Deloitte are thus not relevant to class
                   9 certification either, just as they are not relevant to the underlying merits, and
              10 therefore necessarily represent an undue burden on CLAWA. Deloitte’s motion
              11 should be denied.
              12             D.     Deloitte’s Requests for Internal Documentation, Including
                                    Policies and Procedures And Diligence, Are Similarly Improper
              13
                             All or portions of Subpoena Request Nos. 6, 12, and 15-16 seek, among
              14
                       other categories of information, documents reflecting CLAWA’s internal diligence
              15
                       regarding Aequitas. Seymore Decl. Ex. 5. Notably, these requests are in addition
              16
                       to other requests seeking communications between CLAWA and its clients about
              17
                       Aequitas. Id. (Requests No. 9). Deloitte claims that “these documents are relevant
              18
                       to both ‘seller liability’ and ‘nonseller liability’ under the Oregon Securities Law.”
              19
                       This argument was largely addressed above in Section V.A, and has even less
              20
                       strength here, because Deloitte makes no attempt to explain how documents that
              21
                       were never communicated or sent to customers are relevant to any liability beyond
              22
                       the weak statement that such documents “are all necessary to understand fully the
              23
                       role that RIAs like CLAWA played in the sales at issue.” Further, as stated by
              24
                       Deloitte in Section II.A above, the outstanding requests in the Subpoena are
              25
                       designed to explore RIAs’ role as a supposed “seller” to members of the putative
              26
                       class and representations made to them. See Section II.A, supra (“This is where
              27
                       CLAWA’s documents come into play. Plaintiffs allege that Aequitas used a
              28

ATTORNEYS AT LAW
  LOS AN GE LES                                                   53   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                       LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 58 of 60 Page ID #:62


                   1 network of RIAs to sell the various securities at issue.”). Wholly internal
                   2 documents have no relevance to any such alleged representations made by
                   3 CLAWA to putative class members. Such a generalized and conclusory claim of
                   4 relevance is not remotely enough to meet Deloitte’s burden here.
                   5         E.     Deloitte’s Defense Of Requests 7-10, 12, And 15 Is An
                                    Acknowledgment Of Their Overbreadth
                   6
                             In response to certain of CLAWA’s objections to Request Nos. 7-10, 12, and
                   7
                       15, Deloitte has clarified above, see Section IV.C, that it is not seeking documents
                   8
                       from CLAWA clients who did not invest in Aequitas. CLAWA appreciates the
                   9
                       clarification. However, Deloitte then goes on to explain that as part of the meet
              10
                       and confer process, it “proposed to limit CLAWA’s search for responsive
              11
                       documents to a subset of twelve clients who invested in Aequitas.” Not only did
              12
                       this “subset” encompass almost half of CLAWA’s clients who invested in
              13
                       Aequitas, but it appears to be an all-but-implicit acknowledgment that the original
              14
                       requests were indeed overbroad and did not represent a real “need” on the part of
              15
                       Deloitte, as required by Rules 26 and 45 in the non-party context. It is all the more
              16
                       troubling, then, that “Deloitte now seeks CLAWA’s full compliance with its
              17
                       Subpoena” despite its acknowledged overbreadth.
              18
                             The burdens on CLAWA to further respond to those of the Subpoena
              19
                       requests to which it has objected are far from insubstantial. See Seymore Decl.,
              20
                       ¶ 13. CLAWA’s assessment of the disruptions to its business operations include
              21
                       lost employee hours across multiple work weeks to identify, collect, review, and
              22
                       export potentially relevant documents, impact on its IT and other systems in
              23
                       connection with these searches and collection and export processes, and the
              24
                       attendant financial costs including, the cost to utilize an ESI vendor for purpose of
              25
                       processing, hosting, and producing potentially responsive ESI. Id. Such burdens
              26
                       existed at the time Deloitte proposed to limit its request to a “subset” of CLAWA’s
              27
                       clients who invested, and, are now amplified in light of Deloitte’s pursuit of full
              28

ATTORNEYS AT LAW
  LOS AN GE LES                                                   54   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                       LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 59 of 60 Page ID #:63


                   1 compliance with (as emphasized above), an overly-broad third-party subpoena
                   2 bearing no connection to the issues in the underlying litigation.
                   3         For these reasons as well, Deloitte’s motion should be denied.
                   4 VI.     CONCLUSION
                   5         For the foregoing reasons, Deloitte respectfully requests that the Court grant
                   6 its Motion and order CLAWA to comply with the Subpoena.
                   7         For the foregoing reasons, and to the extent the Court does not grant
                   8 CLAWA’s request to transfer this matter to the District of Oregon, CLAWA
                   9 respectfully requests that the Court deny the relief requested by Deloitte.
              10
              11
              12 Dated: March 14, 2019                           LATHAM & WATKINS LLP
              13
                                                                      By: /s/ Peter A. Wald
              14                                                      Peter A. Wald
              15                                                      Attorneys for Defendant
                                                                      Deloitte & Touche LLP
              16
              17 Dated: March 14, 2019                           FAEGRE BAKER DANIELS LLP

              18                                                      By: /s/ Michael Jaeger
              19                                                      Michael Jaeger
              20                                                      Attorneys for CliftonLarsonAllen
                                                                      Wealth Advisors, LLC
              21
              22
              23
              24
              25
              26
              27
              28

ATTORNEYS AT LAW
  LOS AN GE LES                                                  55   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                      LLP’S MOTION TO COMPEL
         Case 2:19-mc-00034-PA-PLA Document 2 Filed 03/14/19 Page 60 of 60 Page ID #:64


                   1                                ECF ATTESTATION
                   2        In compliance with Local Rule 5-4.3.4(a)(2)(i), I hereby attest that
                   3 concurrence in the filing of this document was obtained from all parties whose
                   4 electronic signatures appear above.
                   5
                   6 Dated: March 14, 2019                      LATHAM & WATKINS LLP
                   7
                                                                     By: /s/ Peter A. Wald
                   8                                                    Peter A. Wald
                   9                                                    Attorneys for Defendant
                                                                        Deloitte & Touche LLP
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

ATTORNEYS AT LAW
  LOS AN GE LES                                                 56   JOINT STIPULATION RE DELOITTE & TOUCHE
                                                                                     LLP’S MOTION TO COMPEL
